 



Exhibit 10.21

 

MIDLAND FINANCIAL HOLDINGS, INC.,
AS ISSUER

 

AND

 

WILMINGTON TRUST COMPANY,
AS TRUSTEE

 

INDENTURE
Dated as of May 3, 2004

 

Up to $120,000,000

 

9.5% JUNIOR SUBORDINATED DEBENTURES DUE MAY 3, 2034

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION   2
Section 1.1
  Definitions   2
Section 1.2
  Compliance Certificates and Opinions   9
Section 1.3
  Form of Documents Delivered to Trustee   10
Section 1.4
  Acts of Holders; Record Dates   10
Section 1.5
  Notices, Etc., to Trustee and the Company   11
Section 1.6
  Notice to Holders; Waiver   11
Section 1.7
  Effect of Headings and Table of Contents   12
Section 1.8
  Successors and Assigns   12
Section 1.9
  Separability Clause   12
Section 1.10
  Benefits of Indenture   12
Section 1.11
  Governing Law   12
Section 1.12
  Legal Holidays   12
ARTICLE II
DEBENTURE FORMS   13
Section 2.1
  Forms Generally   13
Section 2.2
  Initial Issuance to Property Trustee   13
Section 2.3
  Global Debenture   13
ARTICLE III
THE DEBENTURES   14
Section 3.1
  Title and Terms   14
Section 3.2
  Denominations   15
Section 3.3
  Execution, Authentication, Delivery and Dating   16
Section 3.4
  Temporary Debentures   16
Section 3.5
  Registration, Registration of Transfer and Exchange   16
Section 3.6
  Mutilated, Destroyed, Lost and Stolen Debentures   17
Section 3.7
  Payment of Interest; Interest Rights Preserved   18
Section 3.8
  Persons Deemed Owners   19
Section 3.9
  Cancellation   19
Section 3.10
  Right of Set Off   19
Section 3.11
  CUSIP Numbers   19
Section 3.12
  Paying Agent and Registrar   20
Section 3.13
  Calculation of Original Issue Discount   20

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
ARTICLE IV
SATISFACTION AND DISCHARGE   20
Section 4.1
  Satisfaction and Discharge of Indenture   20
Section 4.2
  Application of Trust Money   21
ARTICLE V
REMEDIES   21
Section 5.1
  Indenture Events of Default   21
Section 5.2
  Acceleration of Maturity; Rescission and Annulment   22
Section 5.3
  Collection of Indebtedness and Suits for Enforcement by Trustee   23
Section 5.4
  Trustee May File Proofs of Claim   23
Section 5.5
  Trustee May Enforce Claims Without Possession of Debentures   24
Section 5.6
  Application of Money Collected   24
Section 5.7
  Limitation on Suits   24
Section 5.8
  Unconditional Right of Holders To Receive Principal and Interest   25
Section 5.9
  Restoration of Rights and Remedies   25
Section 5.10
  Rights and Remedies Cumulative   25
Section 5.11
  Delay or Omission Not Waiver   25
Section 5.12
  Control by Holders   26
Section 5.13
  Waiver of Past Defaults   26
Section 5.14
  Undertaking For Costs   26
Section 5.15
  Waiver of Stay or Extension Laws   26
Section 5.16
  Enforcement by Holders of Trust Preferred Securities   27
ARTICLE VI
THE TRUSTEE   27
Section 6.1
  Certain Duties and Responsibilities   27
Section 6.2
  Notice of Defaults   27
Section 6.3
  Certain Rights of Trustee   28
Section 6.4
  Not Responsible for Recitals or Issuance of Debentures   29
Section 6.5
  May Hold Debentures   29
Section 6.6
  Money Held in Trust   29
Section 6.7
  Compensation and Reimbursement   29
Section 6.8
  Disqualification; Conflicting Interests   30
Section 6.9
  Corporate Trustee Required; Eligibility   30
Section 6.10
  Resignation and Removal; Appointment of Successor   30
Section 6.11
  Acceptance of Appointment by Successor   31

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
Section 6.12
  Merger, Conversion, Consolidation or Succession to Business   31
Section 6.13
  Preferential Collection of Claims Against Company   31
ARTICLE VII
HOLDERS' LISTS AND REPORTS BY TRUSTEE AND COMPANY   32
Section 7.1
  Company to Furnish Trustee Names and Addresses of Holders   32
Section 7.2
  Preservation of Information; Communications to Holders   32
Section 7.3
  Reports by Trustee   32
Section 7.4
  Reports by Company   32
ARTICLE VIII
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE   33
Section 8.1
  Company May Consolidate, etc., Only on Certain Terms   33
Section 8.2
  Successor Substituted   33
ARTICLE IX
SUPPLEMENTAL INDENTURES   34
Section 9.1
  Supplemental Indentures Without Consent of Holders   34
Section 9.2
  Supplemental Indentures with Consent of Holders   35
Section 9.3
  Execution of Supplemental Indentures   36
Section 9.4
  Effect of Supplemental Indentures   36
Section 9.5
  Reference in Debentures to Supplemental Indentures   36
ARTICLE X
COVENANTS; REPRESENTATIONS AND WARRANTIES   36
Section 10.1
  Payment of Principal and Interest   36
Section 10.2
  Maintenance of Office or Agency   36
Section 10.3
  Money for Debenture Payments to Be Held in Trust   37
Section 10.4
  Statement by Officers as to Default   38
Section 10.5
  Additional Covenants   38
Section 10.6
  Payment of Expenses of the Trust   39
ARTICLE XI
REDEMPTION OF DEBENTURES   39
Section 11.1
  Redemption   39
Section 11.2
  Applicability of Article   40
Section 11.3
  Election to Redeem; Notice to Trustee   40
Section 11.4
  Notice of Redemption   40
Section 11.5
  Deposit of Redemption Price   40
Section 11.6
  Debentures Payable on Redemption Date   41
Section 11.7
  No Sinking Fund   41

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
ARTICLE XII
SUBORDINATION OF DEBENTURES   41
Section 12.1
  Agreement to Subordinate   41
Section 12.2
  Default on Senior Debt   42
Section 12.3
  Liquidation; Dissolution; Bankruptcy   42
Section 12.4
  Subrogation   43
Section 12.5
  Trustee to Effectuate Subordination   44
Section 12.6
  Notice by the Company   44
Section 12.7
  Rights of the Trustee; Holders of Senior Debt   44
Section 12.8
  Subordination May Not Be Impaired   45
Section 12.9
  Article Applicable to Paying Agents   45
Section 12.10
  Right to Bring Direct Action Subordinate   45
ARTICLE XIII
IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS   45
Section 13.1
  No Recourse   45
Section 13.2
  PORTAL Eligibility   46
Section 13.3
  Counterparts   46

-iv-



--------------------------------------------------------------------------------



 



INDENTURE

     INDENTURE, dated as of May 3, 2004, between Midland Financial Holdings,
Inc., a corporation duly organized and existing under the laws of the State of
Florida (the “Company”), having its principal office at 621 E. Pratt Street,
Suite 300, Baltimore, Maryland 21202, and Wilmington Trust Company, a
Delaware-chartered bank and trust company (“Wilmington Trust”), as trustee,
having its principal office at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890 (the “Trustee”).

RECITALS OF THE COMPANY

     WHEREAS, MFH Financial Trust I, a Delaware statutory trust (the “Trust”)
governed by the Amended and Restated Declaration of Trust dated as of April 28,
2004 (the “Declaration”), by and among the Company, as sponsor, Mark K. Joseph,
Michael L. Falcone and William S. Harrison, as administrative trustees (the
“Administrative Trustees”), and Wilmington Trust as Delaware trustee and
property trustee (the “Property Trustee”), will issue and sell up to 1,200,000
9.5% Trust Preferred Securities (Liquidation Amount of $100 per Trust Preferred
Security) (the “Trust Preferred Securities”) representing undivided beneficial
interests in the assets of the Trust, with a liquidation amount of $100 per
Trust Preferred Security, or up to $120,000,000 in the aggregate; and

     WHEREAS, the Trust will issue and sell to the Company 100 9.5% Trust Common
Securities (Liquidation Amount of $1.00 per Trust Common Security) (the “Trust
Common Securities” and, together with the Trust Preferred Securities, the “Trust
Securities”) representing undivided beneficial interests in the assets of the
Trust, with a liquidation amount of $1 per Trust Common Security, or $100 in the
aggregate; and

     WHEREAS, pursuant to the Declaration, the Trust will use the proceeds from
the sale of the Trust Securities to purchase from the Company the 9.5% Junior
Subordinated Debentures Due May 3, 2034 described in this Indenture (the
“Debentures”) in an aggregate principal amount of up to $100,000; and

     WHEREAS, in connection with the issuance and sale by the Trust of the Trust
Preferred Securities and the issuance and sale of the Debentures by the Company
to the Trust, the Company is also executing and delivering a Trust Preferred
Securities Guarantee Agreement of even date herewith (the “MFH Guarantee”);

     WHEREAS, Municipal Mortgage & Equity, LLC, a Maryland limited liability
company and the indirect parent of the Company (“MuniMae”), is also executing
and delivering a guarantee agreement of even date herewith (the “MMA
Guarantee”);

     WHEREAS, the Company has duly authorized the creation of the Debentures,
this Indenture sets forth the terms and conditions thereof, and all things
necessary to make this Indenture a valid agreement of the Company, subject to
execution and delivery of this Indenture by the Company and the Trustee, have
been done.

     NOW, THEREFORE, THIS INDENTURE WITNESSETH:

     For and in consideration of the premises and the purchase of the Debentures
by the Holders (as defined herein) as provided for herein, it is mutually
agreed, for the equal and proportionate benefit of the Holders, as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     Section 1.1          Definitions.

     For all purposes of this Indenture, except as otherwise expressly provided
or unless the context otherwise requires:

          (a)     capitalized terms used in this Indenture have the respective
meanings assigned to them in this Section 1.1, unless otherwise specified;

          (b)     all references to “the Indenture” or “this Indenture” are to
this Indenture as modified, supplemented or amended from time to time;

          (c)     all references in this Indenture to “Articles” and “Sections”
and “Annexes” and “Exhibits” are to Articles and Sections and Annexes and
Exhibits to this Indenture unless otherwise specified;

          (d)     a reference to the singular includes the plural and vice
versa;

          (e)     all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles in the United States; and

          (f)     the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision.

     “Act” when used with respect to any Holder has the meaning specified in
Section 1.4.

     “Additional Interest” has the meaning specified in Section 3.1.

     “Administrative Trustees” has the meaning specified in the Recitals to this
instrument.

     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

     “Board of Directors” means either the board of directors of the Company or
any duly authorized committee of that board.

     “Board Resolution” means a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company to have been duly adopted by the Board
of Directors and to be in full force and effect on the date of such
certification and delivered to the Trustee.

     “Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York City or in Wilmington, Delaware are authorized
or required by law to close.

     “Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act that is acting as Depositary for the
Debentures and in whose name or in

-2-



--------------------------------------------------------------------------------



 



the name of a nominee of that organization shall be registered a Global
Debenture under the circumstances described in Section 2.3.

     “Commission” means the United States Securities and Exchange Commission.

     “Common Stock” means, in the case of a Person that is a corporation, any
capital stock of any class of such Person, and, in the case of any Person that
is not a corporation, any equity security of any class of such Person, in each
case which capital stock or equity security has no preference with respect to
dividends or to amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding up of such Person.

     “Company” means the Person named as the “Company” in the first paragraph of
this instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

     “Company Request” or “Company Order” means a written request or order
signed in the name of the Company by its Chairman of the Board of Directors, its
President or a Vice President, and by its Treasurer, an Assistant Treasurer, its
Secretary or an Assistant Secretary, and delivered to the Trustee.

     “Corporate Trust Office” means the principal office of the Trustee in
Wilmington, Delaware, at which at any particular time its corporate trust
business shall be administered and which at the date of this Indenture is
located at Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890, Attention: Corporate Trust Administration.

     “Debentures” has the meaning specified in the Recitals to this instrument.

     “Declaration” has the meaning specified in the Recitals to this instrument.
A copy of the Declaration is attached to this Indenture as Annex A.

     “Declaration Event of Default” has the meaning specified in the
Declaration.

     “Defaulted Interest” has the meaning specified in Section 3.7.

     “Depositary” has the meaning specified in the Declaration.

     “Direct Action” means a proceeding directly instituted by a holder of Trust
Preferred Securities to compel payment to such holder of the principal of or
interest on Debentures having a principal amount equal to the aggregate
liquidation amount of the Trust Preferred Securities of such holder on or after
the due date thereof as specified herein, if a Declaration Event of Default has
occurred and is continuing and such event is attributable to the failure of the
Company to pay interest, principal or on the Debentures on the date such
interest, principal is otherwise payable (or in the case of redemption, on the
Redemption Date).

     “Dissolution Event” means that, as a result of the occurrence and
continuation of a Special Event, the Trust is to be dissolved in accordance with
the Declaration and the Debentures held by the Property Trustee are to be
distributed to the holders of Trust Securities in accordance with the
Declaration.

     “Equity Interest,” in any Person means any and all shares, interest, rights
to purchase, warrants, options, participations or other equivalents of or
interest in (however designated) corporate stock or other equity participations,
including partnership interests, whether general or limited, in such Person,
including any Preferred Equity Interests.

-3-



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor legislation.

     “Fiduciary Indemnified Person” has the meaning set forth in Section 6.7(c).

     “Global Debenture” has the meaning specified in Section 2.3.

     “Holder” means a Person in whose name a Debenture is registered in the
Register.

     “Indenture” means this instrument as originally executed or as it may from
time to time be supplemented or amended by one or more indentures supplemental
hereto entered into pursuant to the applicable provisions hereof, including, for
all purposes of this instrument and any such supplemental indenture, the
provisions of the Trust Indenture Act that are expressly incorporated into and
govern this instrument and any such supplemental indenture, respectively.

     “Indenture Event of Default” has the meaning specified in Section 5.1.

     “Interest Payment Date” has the meaning specified in Section 3.1.

     “Interest Reset Date” means May 5, 2014.

     “Investment Company” means an investment company as defined in the
Investment Company Act.

     “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time, or any successor legislation.

     “Investment Company Event” means that the Administrative Trustees shall
have received an opinion of counsel experienced in practice under the Investment
Company Act who is not an employee, officer or Affiliate of MuniMae that, as a
result of (a) any amendment to, or change (including any announced prospective
change) in, the laws or any regulations thereunder of the United States or any
political subdivision thereof or therein, (b) any amendment to, or change in, an
interpretation or application of any such laws or regulations by any legislative
body, court, governmental agency or regulatory authority (including the
enactment of any legislation and the publication of any judicial decision or
regulatory determination), (c) any interpretation or pronouncement that provides
for a position with respect to such laws or regulations that differs from the
theretofore generally accepted position or (d) any action taken by any
governmental agency or regulatory authority, which amendment or change is
enacted, promulgated, issued or announced or which interpretation or
pronouncement is issued or announced or which action is taken, in each case on
or after the date of original issuance of the Debentures (collectively, “Change
in 1940 Act Law”), there is more than an insubstantial risk that the Company,
MuniMae or the Trust is or will be considered an Investment Company that is
required to be registered under the Investment Company Act.

     “Maturity” when used with respect to any Debenture means the date on which
the principal of such Debenture becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption or otherwise.

     “MFH Guarantee” has the meaning specified in the Recitals to this
instrument.

     “MMA Guarantee” has the meaning specified in the Recitals to this
instrument.

-4-



--------------------------------------------------------------------------------



 



     “MuniMae” shall have the meaning ascribed to such term in the recitals to
this Indenture, and shall include any successor entity in a merger,
consolidation or amalgamation, or any assignee of MuniMae pursuant to the terms
of the MMA Guarantee.

     “Officers’ Certificate” means a certificate signed by the Chairman of the
Board of Directors, the President or a Vice President of the Company, and by the
Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary of
the Company, and delivered to the Trustee. One of the officers signing an
Officers’ Certificate given pursuant to Section 10.4 shall be the principal
executive, financial or accounting officer of the Company.

     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for the Company, and who shall be acceptable to the Trustee in its reasonable
discretion.

     “Outstanding” when used with respect to Debentures means, as of the date of
determination, all Debentures theretofore authenticated and delivered under this
Indenture, except:

     (a)     Debentures theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;

     (b)     Debentures for whose payment or redemption money in the necessary
amount has been theretofore deposited with the Trustee or any other Paying Agent
for the Holders of such Debentures; and

     (c)     Debentures that have been paid pursuant to Section 3.6 or in
exchange for or in lieu of which other Debentures have been authenticated and
delivered pursuant to this Indenture, other than any such Debentures with
respect to which there shall have been presented to the Trustee proof
satisfactory to it that such Debentures are held by a bona fide purchaser in
whose hands such Debentures are valid obligations of the Company;

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Debentures have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Debentures owned
by the Company or any other obligor upon the Debentures or any Affiliate of the
Company or of such other obligor shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Debentures that the Trustee knows to be so owned shall
be so disregarded. Debentures so owned that have been pledged in good faith may
be regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee that the pledgee has the right so to act with respect to such Debentures
and that the pledgee is not the Company or any other obligor upon the Debentures
or any Affiliate of the Company or of such other obligor. Upon the written
request of the Trustee, the Company shall furnish to the Trustee promptly an
Officers’ Certificate listing and identifying all Debentures, if any, known by
the Company to be owned or held by or for the account of the Company or any
other obligor on the Debentures or any Affiliate of the Company or such obligor,
and, subject to the provisions of Section 6.1, the Trustee shall be entitled to
accept such Officers’ Certificate as conclusive evidence of the facts therein
set forth and of the fact that all Debentures not listed therein are Outstanding
for the purpose of any such determination.

     “Paying Agent” means the Trustee or any other Person authorized by the
Company to pay the principal of or interest on any Debentures on behalf of the
Company.

-5-



--------------------------------------------------------------------------------



 



     “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

     “Predecessor Debenture” of any particular Debenture means every previous
Debenture evidencing all or a portion of the same debt as that evidenced by such
particular Debenture; and, for the purposes of this definition, any Debenture
authenticated and delivered under Section 3.6 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Debenture shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Debenture.

     “Preferred Equity Interest,” in any Person, means an Equity Interest of any
class or classes (however designated) which is preferred as to the payment of
dividends or distribution, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over Equity
Interests of any other class in such Person.

     “Property Trustee” has the meaning specified in the Recitals to this
instrument.

     “pro rata” when used with respect to any payment, distribution or treatment
of the Debentures shall mean pro rata to each Holder of Debentures according to
the aggregate principal amount of the Debentures Outstanding; provided, that in
the event any Debentures are held by the Company or any Affiliate thereof and an
Indenture Event of Default has occurred and is continuing, any funds available
for such payment shall first be paid to each Holder of the Debentures (other
than the Company or any Affiliate thereof) pro rata according to the aggregate
principal amount of the Debentures held by each such Holder relative to the
aggregate principal amount of all Debentures Outstanding and held by such
Holders, and only after satisfaction of all amounts owed to such Holders of the
Debentures (other than the Company or any Affiliate thereof), any additional
funds available for such payment shall be made to the Company or any Affiliate
thereof pro rata according to the aggregate principal amount of Debentures held
by them.

     “Redemption Date” when used with respect to any Debenture to be redeemed
means the date fixed for such redemption by or pursuant to this Indenture.

     “Redemption Price” means 100% of the principal amount of the Debentures to
be redeemed plus accrued and unpaid interest (including any Additional Interest)
thereon to the Redemption Date.

     “Redemption Tax Event” means a Tax Event in connection with which (a) the
Administrative Trustees shall have received an opinion of tax counsel
experienced in such matters who is not an employee, officer or Affiliate of
MuniMae that, as a result of the Tax Event, there is more than an insubstantial
risk that the Company would be precluded from deducting the interest on the
Debentures for U.S. federal income tax purposes even if the Debentures were
distributed to the holders of the Trust Securities in liquidation of such
holders’ interest in the Trust or (b) the Administrative Trustees shall have
been informed by such tax counsel that they are unable to deliver to the Trust
an opinion to the effect that the holders of the Trust Preferred Securities
would not recognize any income, gain or loss for U.S. federal income tax
purposes as a result of such dissolution and distribution of the Debentures.

     “Register” and “Registrar” have the respective meanings specified in
Section 3.5.

     “Regular Record Date” has the meaning specified in Section 3.1.

     “Responsible Officer” when used with respect to the Trustee means any
vice-president, any assistant vice-president, the treasurer, any assistant
treasurer, any trust officer or assistant trust officer,

-6-



--------------------------------------------------------------------------------



 



any financial services officer or any other officer in the Corporate Trust
Department of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

     “Rights Plan” means a plan of the Company providing for the issuance by the
Company to all holders of its Common Stock of rights entitling the holders
thereof to subscribe for or purchase shares of Common Stock or any class or
series of preferred stock of the Company, which rights (i) are deemed to be
transferred with such shares of Common Stock, (ii) are not exercisable and
(iii) are also issued in respect of future issuances of the Company’s Common
Stock, in each case until the occurrence of a specified event or events.

     “Senior Debt” means (i) the principal, premium, if any, and interest with
respect to (A) indebtedness of the Company for money borrowed and
(B) indebtedness evidenced by securities, debentures, notes, bonds or other
similar instruments issued by the Company, including without limitation, any
future indebtedness under any indenture (other than this Indenture) to which the
Company is a party, (ii) all capital lease obligations of the Company, (iii) all
obligations of the Company issued or assumed as the deferred purchase price of
property, all conditional sale obligations of the Company and all obligations of
the Company under any title retention agreement (but excluding trade accounts
payable arising in the ordinary course of business), (iv) all obligations of the
Company for the reimbursement of any letter of credit, banker’s acceptance,
security purchase facility, any repurchase agreement or similar arrangement, or
under any interest rate swap or total return swap or other hedging arrangement
or any obligation under options or any similar credit or other transaction,
(v) all obligations of the type referred to in clauses (i) through (iv) above of
other Persons for the payment of which the Company is responsible or liable as
obligor, guarantor or otherwise, (vi) all obligations of various classes of
existing and future preferred shares of the Company and all of its subsidiaries,
other than the Trust Preferred Securities and (vii) all obligations of the type
referred to in clauses (i) through (vi) above of other Persons secured by any
lien on any property or asset of the Company (whether or not such obligation is
assumed by the Company), except for (1) any such indebtedness that is by its
terms subordinated to or pari passu with the Debentures and (2) any indebtedness
for money borrowed by any of the Company’s Affiliates (but only Affiliates in
which MuniMae and its Subsidiaries own more than 50% of the Equity Interests);
in the case of clauses (i) through (vii) above, whether outstanding at the date
of this Indenture or thereafter incurred. Such Senior Debt shall continue to be
Senior Debt and entitled to the benefits of the subordination provisions hereof
irrespective of any amendment, modification or waiver of any term of such Senior
Debt.

     “Special Event” means an Investment Company Event or a Tax Event.

     “Special Record Date” for the payment of any Defaulted Interest means a
date fixed by the Trustee pursuant to Section 3.7.

     “Stated Maturity” of the Debentures or any installment of interest thereon
means the date specified herein as the fixed date on which the principal of such
Debentures, or the Interest Payment Date on which such installment of interest,
is due and payable.

     “Subsidiary” of any Person means (i) a corporation more than 50% of the
outstanding Voting Stock of which is owned, directly or indirectly, by such
Person or by one or more other Subsidiaries of such Person or by such Person and
one or more Subsidiaries thereof or (ii) any other Person (other than a
corporation) with respect to which such Person, or one or more other
Subsidiaries of such Person or such Person and one or more other Subsidiaries
thereof, directly or indirectly, has at least a majority ownership or the power
to direct the policies, management and affairs thereof.

-7-



--------------------------------------------------------------------------------



 



     “Tax Event” means that the Administrative Trustees shall have received an
opinion of tax counsel experienced in such matters who is not an employee,
officer or Affiliate of MuniMae to the effect that, as a result of (a) any
amendment to, or change (including any announced prospective change) in, the
laws (or any regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, (b) any amendment to, or
change in, an interpretation or application of any such laws or regulations by
any legislative body, court, governmental agency or regulatory authority
(including the enactment of any legislation and the publication of any judicial
decision or regulatory determination), (c) any interpretation or pronouncement
that provides for a position with respect to such laws or regulations that
differs from the theretofore generally accepted position, or (d) any action
taken by any governmental agency or regulatory authority, which amendment or
change is enacted, promulgated, issued or announced or which interpretation or
pronouncement is issued or announced or which action is taken, in each case on
or after the date of original issuance of the Debentures (collectively, a
“Change in Tax Law”), there is more than an insubstantial risk that (i) the
Trust is, or will be within 90 days of the date thereof, subject to U.S. federal
income tax with respect to interest accrued or received on the Debentures,
(ii) the Trust is, or will be within 90 days of the date thereof, subject to
more than a de minimis amount of other taxes, duties or other governmental
charges, or (iii) interest payable by the Company to the Trust on the Debentures
is not, or within 90 days of the date thereof will not be, deductible by the
Company for U.S. federal income tax purposes. Notwithstanding anything in the
previous sentence to the contrary, a Tax Event shall not include any Change in
Tax Law that requires the Company for U.S. federal income tax purposes to defer
taking a deduction for any original issue discount that accrues with respect to
the Debentures until the interest payment related to such original issue
discount is paid by the Company in money.

     “Trust” has the meaning specified in the Recitals to this instrument.

     “Trust Common Securities” has the meaning specified in the recitals to this
Instrument.

     “Trustee” means the Person named as the “Trustee” in the first paragraph of
this instrument, acting not individually but solely as trustee under this
Indenture, until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

     “Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at
the date as of which this instrument was executed; provided, however, that in
the event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.

     “Trust Preferred Securities Guarantees” means the MFH Guarantee and the MMA
Guarantee, considered together.

     “Trust Preferred Securities” has the meaning specified in the Recitals to
this instrument.

     “Trust Preferred Securities Certificate” has the meaning specified in the
Declaration.

     “Trust Securities” has the meaning specified in the Recitals to this
instrument.

     “U.S. Treasury Rate” means:



  (i)   the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated “H.15(519)” or any successor publication which is published
weekly by the Board of Governors of the

-8-



--------------------------------------------------------------------------------



 



      Federal Reserve System and which established a yield for actively traded
United States treasury securities adjusted to constant maturity under the
caption “Treasury Constant Maturities,” with a maturity (or remaining maturity)
closest to ten years specified on such publication as described above (if no
maturity of ten years is published, yields for the two published maturities most
closely corresponding to such time period shall be determined and the U.S.
Treasury Rate shall be interpolated or extrapolated from such yields on a
straight-line basis, rounding to the nearest month); or



  (ii)   in the event that such yield referred to in paragraph (i) above does
not appear in such statistical release or any such successor during the seven
days up to and including the Interest Reset Date, the yield determined by the
Trustee as follows:



  (a)   The Trustee will request the principal New York office of each of four
primary United States government securities dealers to provide a quotation of
the yield it offers for United States treasury notes with a maturity (or
remaining maturity) closest to ten years and determine the average of such
quotations from each of the dealers for each of the days of the week preceding
the Interest Reset Date (rounded, if necessary, to the nearest one thousandth of
a percentage point, 0.0005 being rounded upwards); or     (b)   if the Trustee
is unable to obtain quotation and determine the yield pursuant to sub-paragraph
(ii)(a) above, the Trustee will determine, based on the quotations from the
dealers set forth in sub-paragraph (i)(a) above (to the extent available), the
latest calculable yield (the average of the available quotations, if more than
one) for United States treasury notes with a maturity (or remaining maturity)
closest to five years on the latest available Business Day prior to the Interest
Reset Date (rounded, if necessary, to the nearest one thousandth of a percentage
point 0.0005 being rounded upwards).

     “Vice President” when used with respect to the Company means any vice
president, whether or not designated by a number or a word or words added before
or after the title “vice president.”


     “Voting Stock” of any Person means capital stock or other equity securities
of such Person that ordinarily have voting power for the election of directors
(or Persons performing similar functions) of such Person, whether at all times
or only so long as no senior class of securities has such voting power by reason
of any contingency.

     Section 1.2     Compliance Certificates and Opinions.

     Upon any application or request by the Company to the Trustee to take any
action under any provision of this Indenture, the Company shall furnish to the
Trustee such certificates and opinions as may be reasonably requested by the
Trustee in connection with such application or request. Each such certificate or
opinion shall be given in the form of an Officer’s Certificate, if to be given
by an officer of the Company, or an Opinion of Counsel, if to be given by
counsel, and shall comply with the applicable provisions of this Indenture.

     Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

          (a)     a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto;

-9-



--------------------------------------------------------------------------------



 



          (b)     a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

          (c)     a statement that, in the opinion of each such individual, he
has made such examination or investigation as is necessary to enable him to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

          (d)     a statement as to whether, in the opinion of each such
individual, such condition or covenant has been complied with.

     Section 1.3     Form of Documents Delivered to Trustee.

     In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

     Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

     Section 1.4     Acts of Holders; Record Dates.

          (a)     Any request, demand, authorization, direction, notice,
consent, waiver or other action provided by this Indenture to be given or taken
by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and (subject to Section 6.1) conclusive in favor of the Trustee and
the Company, if made in the manner provided in this Section.

          (b)     The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also

-10-



--------------------------------------------------------------------------------



 



constitute sufficient proof of his authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that the Trustee or the Company, as
the case may be, deems sufficient.

          (c)     The Company may fix any day as the record date for the purpose
of determining the Holders of Outstanding Debentures entitled to give, make or
take any request, demand, authorization, direction, notice, consent, waiver or
other action, or to vote on any action, authorized or permitted to be given or
taken by Holders. If not set by the Company prior to the first solicitation of a
Holder made by any Person in respect of any such action, or, in the case of any
such vote, prior to such vote, the record date for any such action or vote shall
be the 30th day (or, if later, the date of the most recent list of Holders
required to be provided pursuant to Section 7.1) prior to such first
solicitation or vote, as the case may be. With regard to any record date, only
the Holders on such date (or their duly designated proxies) shall be entitled to
give or take, or vote on, the relevant action.

          (d)     The ownership of Debentures shall be proved by the Register.

          (e)     Any request, demand, authorization, direction, notice,
consent, waiver or other action of the Holder of any Debenture shall bind every
future Holder of the same Debenture and the Holder of every Debenture issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done, omitted or suffered to be done by the
Trustee or the Company in reliance thereon, whether or not notation of such
action is made upon such Debenture.

          (f)     Without limiting the foregoing, a Holder entitled hereunder to
give or take any such action with regard to any particular Debenture may do so
with regard to all or any part of the principal amount of such Debenture or by
one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such principal amount.

     Section 1.5     Notices, Etc., to Trustee and the Company.

     Any request, demand, authorization, direction, notice, consent, waiver or
Act of Holders or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with,

          (a)     the Trustee by any Holder, by any holder of Trust Preferred
Securities or by the Company shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to or with the Trustee at its
Corporate Trust Office, Attention: Corporate Capital Markets, or

          (b)     the Company by the Trustee, by any Holder or by any holder of
Trust Preferred Securities shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed,
first-class postage prepaid, to the Company addressed to it at the address of
its principal office specified in the first paragraph of this instrument or at
any other address previously furnished in writing to the Trustee by the Company.

     Section 1.6     Notice to Holders; Waiver.

     Where this Indenture provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at such Holder’s address as it appears in the Register, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Any notice when mailed to a Holder in the
aforesaid manner shall be

-11-



--------------------------------------------------------------------------------



 



conclusively deemed to have been received by such Holder whether or not actually
received by such Holder.

     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

     In case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

     Section 1.7     Effect of Headings and Table of Contents.

     The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

     Section 1.8     Successors and Assigns.

     This Indenture shall bind the Company’s successors and assigns, whether so
expressed or not.

     Section 1.9     Separability Clause.

     In case any provision in this Indenture or in the Debentures shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

     Section 1.10     Benefits of Indenture.

     Nothing in this Indenture or in the Debentures, express or implied, shall
give to any Person, other than the parties hereto and their successors
hereunder, the holders of Senior Debt, the holders of Trust Preferred Securities
(to the extent provided herein) and the Holders of Debentures, any benefit or
any legal or equitable right, remedy or claim under this Indenture.

     Section 1.11     Governing Law.

     THIS INDENTURE AND THE DEBENTURES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.

     Section 1.12     Legal Holidays.

     In any case where any Stated Maturity (including any Interest Payment Date)
or Redemption Date of any Debenture shall not be a Business Day, then
(notwithstanding any other provision of this Indenture or of the Debentures)
payment of principal of or interest (including any Additional Interest) on the
Debentures need not be made on such date, but may be made on the next succeeding
Business Day (except that, if such Business Day is in the next succeeding
calendar year, such Stated Maturity or Redemption Date, as the case may be,
shall be the immediately preceding Business Day) with the same force and effect
as if made on the Stated Maturity or Redemption Date; provided, that no interest
in respect of such payment shall accrue for the period from and after such
Stated Maturity or Redemption Date, as the case may be.

-12-



--------------------------------------------------------------------------------



 



ARTICLE II

DEBENTURE FORMS

     Section 2.1     Forms Generally.

     The Debentures and the Trustee’s certificates of authentication shall be
substantially in the form of Exhibit A, which is hereby incorporated in and
expressly made a part of this Indenture. The Debentures may have notations,
legends or endorsements required by law, agreements to which the Company is
subject, if any, or usage (provided that any such notation, legend or
endorsement is in a form acceptable to the Company). The Company shall furnish
any such legend not contained in Exhibit A to the Trustee in writing. Each
Debenture shall be dated the date of its authentication. The terms and
provisions of the Debentures set forth in Exhibit A are part of the terms of
this Indenture and to the extent applicable, the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby.

     The definitive Debentures shall be typewritten, printed, lithographed or
engraved or produced by any combination of these methods, if required by the
requirements of any securities exchange or automated quotation system on which
the Debentures may be listed or traded on a steel engraved border or on steel
engraved borders, or may be produced in any other manner permitted by the
requirements of any securities exchange or automated quotation system on which
the Debentures may be listed or traded, all as determined by the officers
executing such Debentures, as evidenced by their execution of such Debentures.

     Section 2.2     Initial Issuance to Property Trustee.

     The Debentures initially issued to the Property Trustee of the Trust shall
be in the form of one or more individual certificates in definitive, fully
registered form without distribution coupons.

     Section 2.3     Global Debenture.

          (a)     In connection with a Dissolution Event, the following
provisions apply:

                    (i)     The Debentures may be presented to the Trustee by
the Property Trustee in exchange for a global Debenture in an aggregate
principal amount equal to the aggregate principal amount of all outstanding
Debentures (a “Global Debenture”) to be registered in the name of the Clearing
Agency, or its nominee, and delivered by the Trustee to the Clearing Agency for
crediting to the accounts of its participants pursuant to the instructions of
the Company, following which the Clearing Agency will act as depositary for the
Debentures. The Company, upon any such presentation, shall execute a Global
Debenture in such aggregate principal amount and deliver the same to the Trustee
for authentication and delivery in accordance with this Indenture. Payments on
the Debentures issued as a Global Debenture will be made to the Clearing Agency.

                    (ii)     If any Trust Preferred Securities are held in non
book-entry certificated form, the Debentures may be presented to the Trustee by
the Property Trustee and any Trust Preferred Securities Certificate that
represents Trust Preferred Securities other than Trust Preferred Securities held
by the Depositary or its nominee (“Non Book-Entry Trust Preferred Securities”)
will be deemed to represent beneficial interests in Debentures presented to the
Trustee by the Property Trustee having an aggregate principal amount equal to
the aggregate liquidation amount of the Non Book-Entry Trust Preferred
Securities until such Non Book-Entry Trust Preferred Securities are presented to
the Registrar for transfer or reissuance at which time such Non Book-Entry Trust
Preferred Securities will be canceled

-13-



--------------------------------------------------------------------------------



 



and a Debenture, registered in the name of the holder of the Non Book-Entry
Trust Preferred Securities or the transferee of the holder of such Non
Book-Entry Trust Preferred Securities, as the case may be, with an aggregate
principal amount equal to the aggregate liquidation amount of the Non Book-Entry
Trust Preferred Securities canceled, will be executed by the Company and
delivered to the Trustee for authentication and delivery in accordance with this
Indenture.

          (b)     Except as provided in (c) below, a Global Debenture may be
transferred, in whole but not in part, only to a nominee of the Clearing Agency
(including any successor Clearing Agency selected or approved by the Company or
a nominee of such successor Clearing Agency).

          (c)     If at any time the Clearing Agency notifies the Company that
it is unwilling or unable to continue as depositary or if at any time the
Clearing Agency shall no longer be registered or in good standing under the
Exchange Act or other applicable statute or regulation, and a successor Clearing
Agency is not appointed by the Company within 90 days after the Company receives
such notice or becomes aware of such condition, as the case may be, the Company
will execute, and the Trustee, upon receipt of a Company Order with respect to
authentication and delivery, will authenticate and deliver the Debentures in
accordance with the provisions set forth in this Section 2.3(c) in definitive
registered form, in authorized denominations, and in an aggregate principal
amount equal to the principal amount of the Global Debenture in exchange for
such Global Debenture. In addition, the Company may at any time determine that
the Debentures shall no longer be represented by a Global Debenture. In such
event the Company will execute, and the Trustee, upon receipt of an Officers’
Certificate evidencing such determination by the Company and a Company Order
with respect to authentication and delivery, will authenticate and deliver the
Debentures in accordance with the provisions set forth in this Section 2.3(c) in
definitive registered form, in authorized denominations, and in an aggregate
principal amount equal to the principal amount of the Global Debenture in
exchange for such Global Debenture. Upon the exchange of the Global Debenture
for such Debentures in definitive registered form, in authorized denominations,
the Global Debenture shall be canceled by the Trustee. Such Debentures in
definitive registered form issued in exchange for the Global Debenture shall be
registered in such names and in such authorized denominations as the Clearing
Agency, pursuant to instructions from its direct or indirect participants or
otherwise, shall instruct the Trustee. The Trustee shall deliver such Debentures
to the Clearing Agency for delivery to the Persons in whose names such
Debentures are so registered.

ARTICLE III

THE DEBENTURES

     Section 3.1     Title and Terms.

     The aggregate principal amount of Debentures that may be authenticated and
delivered under this Indenture is limited to the sum of $120,000,100, except for
Debentures authenticated and delivered upon transfer of, or in exchange for, or
in lieu of, other Debentures pursuant to Section 3.4, 3.5 or 3.6.

     The Debentures shall be known and designated as the “9.5% Junior
Subordinated Debentures Due May 3, 2034” of the Company. The Stated Maturity of
the principal of the Debentures shall be May 3, 2034, and they shall bear
interest at the rate of 9.5% per annum from May 3, 2004, and a rate which is
equal to the greater of (a) 9.5% per annum or (b) the rate per annum which is
equal to 6.00% plus the U.S. Treasury Rate on the Interest Reset Date from such
date, or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, as the case may be, payable quarterly, in arrears, on
February 3, May 3, August 3 and November 3 (each such date, an “Interest Payment
Date”) of each year, commencing August 3, 2004, until the principal thereof is
paid or made available for payment, and each installment of interest on a
Debenture shall be paid (subject to Section 3.7) to the Person in whose name

-14-



--------------------------------------------------------------------------------



 



such Debenture (or one or more Predecessor Debentures) is registered at the
close of business on the regular record date (the “Regular Record Date”) for
such installment of interest, which in respect of any Debentures of which the
Property Trustee is the Holder of a Global Debenture shall, except as provided
in the following sentence, be the close of business on the Business Day next
preceding the Interest Payment Date for that installment of interest.
Notwithstanding the foregoing sentence, if the Trust Preferred Securities are no
longer in book-entry-only form or, except if the Debentures are held by the
Property Trustee, the Debentures are not represented by a Global Debenture, the
Regular Record Date for such installment of interest shall be the close of
business on the 15th day next preceding the Interest Payment Date for such
installment of interest (or if such day is not a Business Day, on the day next
preceding that 15th day that is a Business Day). Interest will compound
quarterly and will accrue at the rate of interest per annum then applicable on
any interest installment in arrears.

     The amount of interest payable for any period will be computed on the basis
of a 360-day year of twelve 30-day months. Except as provided in the following
sentence, the amount of interest payable for any period shorter than a full
quarterly period for which interest is computed will be computed on the basis of
the actual number of days elapsed per 30-day month. If any Interest Payment Date
is not a Business Day, then payment of the interest payable on such date will be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay), except that, if such Business
Day is in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on the Interest Payment Date.

     If at any time while the Property Trustee is the Holder of any Debentures,
the Trust or the Property Trustee is required to pay any taxes, duties,
assessments or governmental charges of whatever nature (other than withholding
taxes) imposed on the Trust by the United States or any other taxing authority,
then, in any such case, the Company will pay as additional interest (“Additional
Interest”) on the Debentures held by the Property Trustee, such amounts as shall
be required so that the net amounts received and retained by the Trust and the
Property Trustee after paying any such taxes, duties, assessments or other
governmental charges will be at least the amounts the Trust and the Property
Trustee would have received had no such taxes, duties, assessments or other
governmental charges been imposed.

     The principal of and interest on the Debentures shall be payable at the
office or agency of the Company in the United States maintained for such purpose
under Section 10.2 and at any other office or agency maintained by the Company
for such purpose in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts;
provided, however, that at the option of the Company payment of any installment
of interest may be made (i) by check mailed to the address of the Person
entitled thereto as such address shall appear in the Register or (ii) by wire
transfer in immediately available funds at such place and to such account as may
be designated in writing at least 15 days before the Interest Payment Date for
that installment of interest by the Person entitled thereto.

     The Debentures shall be redeemable as provided in Article XI hereof.

     The Debentures shall be subordinated in right of payment to Senior Debt as
provided in Article XII hereof.

     Section 3.2     Denominations.

     The Debentures shall be issuable only in registered form without coupons
and only in denominations of (a) $100 and integral multiples thereof to the
Company and its Affiliates and (b) $2,000,000 and integral multiples thereof to
Persons other than the Company and its Affiliates.

-15-



--------------------------------------------------------------------------------



 



     Section 3.3     Execution, Authentication, Delivery and Dating.

     The Debentures shall be executed on behalf of the Company by its Chairman
of the Board, its President or one of its Vice Presidents. The signature of any
of these officers on the Debentures may be manual or facsimile. Debentures
bearing the manual or facsimile signatures of individuals who were at any time
the proper officers of the Company shall bind the Company, notwithstanding that
such individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Debentures or did not hold such offices at
the date of such Debentures.

     At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Debentures executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Debentures; and the Trustee in accordance with such Company
Order shall authenticate and make available for delivery such Debentures as in
this Indenture provided and not otherwise.

     No Debenture shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Debenture a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by manual signature, and such certificate upon any
Debenture shall be conclusive evidence, and the only evidence, that such
Debenture has been duly authenticated and delivered hereunder.

     Section 3.4     Temporary Debentures.

     Pending the preparation of definitive Debentures, the Company may execute,
and upon Company Order the Trustee shall authenticate and deliver, temporary
Debentures that are printed, lithographed, typewritten, mimeographed or
otherwise produced, in any authorized denomination, substantially of the tenor
of the definitive Debentures in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
officers executing such Debentures may determine, as evidenced by their
execution of such Debentures.

     If temporary Debentures are issued, the Company will cause definitive
Debentures to be prepared without unreasonable delay. After the preparation of
definitive Debentures, the temporary Debentures shall be exchangeable for
definitive Debentures upon surrender of the temporary Debentures at any office
or agency of the Company designated pursuant to Section 10.2, without charge to
the Holder. Upon surrender for cancellation of any one or more temporary
Debentures the Company shall execute and the Trustee shall authenticate and make
available for delivery in exchange therefor a like principal amount of
definitive Debentures of authorized denominations. Until so exchanged the
temporary Debentures shall in all respects be entitled to the same benefits
under this Indenture as definitive Debentures.

     Section 3.5     Registration, Registration of Transfer and Exchange.

          (a)     General.

     The Company shall cause to be kept at the Corporate Trust Office of the
Trustee a register (the register maintained in such office and in any other
office or agency designated pursuant to Section 10.2 being herein sometimes
collectively referred to as the “Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Debentures and of transfers of Debentures. The Trustee is hereby appointed
“Registrar” for the purpose of registering Debentures and transfers of
Debentures as herein provided.

-16-



--------------------------------------------------------------------------------



 



     Upon surrender for registration of transfer of any Debenture at an office
or agency of the Company designated pursuant to Section 10.2 for such purpose,
the Company shall execute, and the Trustee shall authenticate and deliver, in
the name of the designated transferee or transferees, one or more new Debentures
of any authorized denominations and of a like aggregate principal amount.

     At the option of the Holder, Debentures may be exchanged for other
Debentures of any authorized denominations and of a like aggregate principal
amount, upon surrender of the Debentures to be exchanged at such office or
agency. Whenever any Debentures are so surrendered for exchange, the Company
shall execute, and the Trustee shall authenticate and make available for
delivery, the Debentures that the Holder making the exchange is entitled to
receive.

     All Debentures issued upon any registration of transfer or exchange of
Debentures shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Debentures
surrendered upon such registration of transfer or exchange.

     Every Debenture presented or surrendered for registration of transfer or
for exchange shall (if so required by the Company or the Trustee) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Registrar duly executed, by the Holder
thereof or his attorney duly authorized in writing.

     No service charge shall be made for any registration of transfer or
exchange of Debentures, but the Company or the Trustee may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Debentures other
than an exchange pursuant to Section 3.4 not involving any transfer.

          (b)     Transfer Procedures.

     Upon any distribution of the Debentures to the holders of the Trust
Preferred Securities in accordance with the Declaration, the Company and the
Trustee shall enter into a supplemental indenture pursuant to Section 9.1(d) to
provide for transfer procedures and restrictions with respect to the Debentures
substantially similar to those contained in the Declaration to the extent
applicable in the circumstances existing at the time of such distribution.

     Section 3.6     Mutilated, Destroyed, Lost and Stolen Debentures.

     If any mutilated Debenture is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Debenture of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

     If there shall be delivered to the Company and the Trustee (i) evidence to
their satisfaction of the destruction, loss or theft of any Debenture and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Company or the Trustee that such Debenture has been acquired by a bona fide
purchaser, the Company shall execute and the Trustee shall authenticate and
deliver, in lieu of any such destroyed, lost or stolen Debenture, a new
Debenture of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

     In case any such mutilated, destroyed, lost or stolen Debenture has become
or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Debenture, pay such Debenture.

-17-



--------------------------------------------------------------------------------



 



     Upon the issuance of any new Debenture under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

     Every new Debenture issued pursuant to this Section in lieu of any
destroyed, lost or stolen Debenture shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Debenture shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Debentures duly issued hereunder.

     The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Debentures.

     Section 3.7     Payment of Interest; Interest Rights Preserved.

     Any installment of interest on any Debenture that is payable, and is
punctually paid or duly provided for, on the Interest Payment Date for that
installment of interest shall be paid to the Person in whose name that Debenture
(or one or more Predecessor Debentures) is registered at the close of business
on the Regular Record Date for that installment of interest, except that
interest (including any Additional Interest) payable on the Maturity of the
principal of a Debenture shall be paid to the Person to whom such principal is
paid.

     Any installment of interest on any Debenture that is payable, but is not
punctually paid or duly provided for, on the Interest Payment Date for such
installment of interest (herein called “Defaulted Interest”) shall forthwith
cease to be payable to the Person in whose name that Debenture (or one or more
Predecessor Debentures) was registered at the close of business on the Regular
Record Date for that installment of interest, and such Defaulted Interest may be
paid by the Company, at its election in each case, as provided in subparagraph
(a) or (b) below:

          (a)     The Company may elect to make payment of any Defaulted
Interest to the Persons in whose names the Debentures (or their respective
Predecessor Debentures) are registered at the close of business on a special
record date for the payment of such Defaulted Interest, which shall be fixed in
the following manner (a “Special Record Date”). The Company shall notify the
Trustee in writing of the amount of Defaulted Interest proposed to be paid on
each Debenture and the date of the proposed payment, and at the same time the
Company shall deposit with the Trustee an amount of money equal to the aggregate
amount proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this
subparagraph provided. Thereupon the Trustee shall fix a Special Record Date for
the payment of such Defaulted Interest, which shall be not more than 15 days and
not less than 10 days prior to the date of the proposed payment and not less
than 10 days after the receipt by the Trustee of the notice of the proposed
payment. The Trustee shall promptly notify the Company of such Special Record
Date and, in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Interest and the Special Record Date
therefor to be mailed, first-class postage prepaid, to each Holder at his
address as it appears in the Register, not less than 10 days prior to such
Special Record Date. Notice of the proposed payment of such Defaulted Interest
and the Special Record Date therefor having been so mailed, such Defaulted
Interest shall be paid to the Persons in whose names the Debentures (or their
respective Predecessor Debentures) are registered at the close of business on
such Special Record Date and shall no longer be payable pursuant to the
following subparagraph (b).

-18-



--------------------------------------------------------------------------------



 



          (b)     The Company may make payment of any Defaulted Interest in any
other lawful manner not inconsistent with the requirements of any securities
exchange or automated quotation system on which the Debentures may be listed or
traded, upon such notice as may be required by such securities exchange or
automated quotation system, if, after notice given by the Company to the Trustee
of the proposed payment pursuant to this subparagraph, such manner of payment
shall be deemed practicable by the Trustee.

     Subject to the foregoing provisions of this Section, each Debenture
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Debenture shall carry the rights to interest accrued
and unpaid, and to accrue (including in each such case any Additional Interest),
that were carried by such other Debenture.

     Section 3.8     Persons Deemed Owners.

     Prior to due presentment of a Debenture for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name such Debenture is registered as the owner of such Debenture
for the purpose of receiving payment of principal of, and (subject to
Section 3.7) interest (including any Additional Interest) on, such Debenture and
for all other purposes whatsoever, whether or not such Debenture be overdue, and
neither the Company, the Trustee nor any agent of the Company or the Trustee
shall be affected by notice to the contrary.

     Section 3.9     Cancellation.

     All Debentures surrendered for payment, redemption or registration of
transfer or exchange shall, if surrendered to any Person other than the Trustee,
be delivered to the Trustee and shall be promptly canceled by it. The Company
may at any time deliver to the Trustee for cancellation any Debentures
previously authenticated and delivered hereunder that the Company may have
acquired in any manner whatsoever, and all Debentures so delivered shall be
promptly canceled by the Trustee. No Debentures shall be authenticated in lieu
of or in exchange for any Debentures canceled as provided in this Section,
except as expressly permitted by this Indenture. All canceled Debentures held by
the Trustee shall be disposed of as directed by a Company Order; provided,
however, that the Trustee shall not be required to destroy the certificates
representing such canceled Debentures.

     Section 3.10     Right of Set Off.

     Notwithstanding anything to the contrary in this Indenture, the Company
shall have the right to set off any payment it is otherwise required to make
hereunder to the extent the Company has theretofore made, or is concurrently on
the date of such payment making, a payment under the Trust Preferred Securities
Guarantees.

     Section 3.11     CUSIP Numbers.

     The Company in issuing the Debentures may use “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of redemption as a convenience to Holders; provided, that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Debentures or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Debentures, and any such redemption shall not be affected
by any defect in or omission of such numbers.

-19-



--------------------------------------------------------------------------------



 



     Section 3.12     Paying Agent and Registrar.

     The Trustee will initially act as Paying Agent and Registrar. The Company
may change any Paying Agent, Registrar or co-registrar without prior notice. The
Company or any of its Affiliates may act in any such capacity.

     Section 3.13     Calculation of Original Issue Discount.

     The Company shall file with the Trustee promptly at the end of each
calendar year a written notice specifying the amount of original issue discount,
if any (including daily rates and accrual periods), accrued on Outstanding
Debentures as of the end of such year.

ARTICLE IV

SATISFACTION AND DISCHARGE

     Section 4.1     Satisfaction and Discharge of Indenture.

     This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Debentures herein
expressly provided for), and the Trustee, on demand of and at the expense of the
Company, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when (1) either (A) all Debentures theretofore
authenticated and delivered (other than (i) Debentures that have been destroyed,
lost or stolen and that have been replaced or paid as provided in Section 3.6
and (ii) Debentures for whose payment money has theretofore been deposited in
trust or segregated and held in trust by the Company and thereafter repaid to
the Company or discharged from such trust, as provided in Section 10.3) have
been delivered to the Trustee for cancellation; or (B) all such Debentures not
theretofore delivered to the Trustee for cancellation have become due and
payable, and the Company has deposited or caused to be deposited with the
Trustee funds in trust for the purpose and in an amount sufficient to pay and
discharge the entire indebtedness on such Debentures not theretofore delivered
to the Trustee for cancellation, for principal and interest (including any
Additional Interest) to the date of such deposit (in the case of Debentures that
have become due and payable) or to the Stated Maturity or Redemption Date, as
the case may be; (2) the Company has paid or caused to be paid all other sums
payable hereunder by the Company; and (3) the Company has delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
all conditions precedent herein provided for or relating to the satisfaction and
discharge of this Indenture have been complied with. Notwithstanding the
satisfaction and discharge of this Indenture, the obligations of the Company to
the Trustee under Section 6.7 and, if money shall have been deposited with the
Trustee pursuant to subclause (B) of clause (1) of this Section, the obligations
of the Trustee under Section 4.2 and the last paragraph of Section 10.3 shall
survive.


     If the Trustee or Paying Agent is unable to apply any amount to pay
principal and interest (including any Additional Interest) on the Debentures at
their Stated Maturity or Redemption Date by reason of any legal proceeding or by
reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Debentures shall be revived and
reinstated as though no deposit had occurred pursuant to this Section until such
time as the Trustee or Paying Agent is permitted to apply all such amounts to
the payment of the Debentures; provided, however, that if the Company has made
any payment of interest on or principal of any Debentures because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Debentures to receive such payment from the amounts held
by the Trustee or Paying Agent.

-20-



--------------------------------------------------------------------------------



 



     Section 4.2     Application of Trust Money.

     Subject to the provisions of the last paragraph of Section 10.3, all money
deposited with the Trustee pursuant to Section 4.1 shall be held in trust and
applied by it, in accordance with the provisions of the Debentures and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal and interest
(including any Additional Interest) for whose payment such money has been
deposited with the Trustee.

ARTICLE V

REMEDIES

     Section 5.1     Indenture Events of Default.

     “Indenture Event of Default,” wherever used herein, means any one of the
following events that has occurred and is continuing (whatever the reason for
such Indenture Event of Default and whether it shall be occasioned by the
provisions of Article XII or be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

          (a)     failure for 30 days to pay interest on the Debentures,
including any Additional Interest in respect thereof, when due;

          (b)     failure to pay principal of the Debentures at Maturity;

          (c)     any failure to observe or perform in any respect any covenant
contained in Section 8.1 or Section 10.5 hereof and any failure by MuniMae to
observe or perform in any respect any covenant contained in Section 5.6 or
Section 6.2 of the MMA Guarantee;

          (d)     any failure to observe or perform in any material respect any
other covenant contained in this Indenture, in each such case for 30 days after
notice to the Company by the Trustee, or by the Holders of at least a majority
in aggregate principal amount of Outstanding Debentures, specifying such failure
and requiring it be remedied;

          (e)     any failure to observe or perform in any material respect any
other covenant contained in the MMA Guarantee, in each such case for 30 days
after notice to MuniMae by the Trustee, or by the Holders of at least a majority
in aggregate principal amount of Outstanding Debentures, specifying such failure
and requiring it be remedied; and

          (f)     entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Company and/or MuniMae in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law or (B) a decree or order
adjudging the Company and/or MuniMae a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company and/or MuniMae under any applicable
federal or state law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company and/or MuniMae or
of substantially all of the property of the Company and/or MuniMae, or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order for relief or any such other decree or order unstayed and in
effect for a period of 60 consecutive days;

-21-



--------------------------------------------------------------------------------



 



          (g)     the commencement by the Company and/or MuniMae of a voluntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by the Company and/or
MuniMae to the entry of a decree or order for relief in respect of itself in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against the Company and/or MuniMae,
or the filing by the Company and/or MuniMae of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state
bankruptcy, insolvency, reorganization or other similar law, or the consent by
the Company and/or MuniMae to the filing of any such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company and/or
MuniMae or of substantially all of the property of the Company and/or MuniMae,
or the making by the Company and/or MuniMae of an assignment for the benefit of
creditors, or the admission by the Company and/or MuniMae in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Company and/or MuniMae in furtherance of any such
action; or

          (h)     the voluntary or involuntary dissolution, winding up or
termination of the Trust, except in connection with (i) the distribution of
Debentures to holders of Trust Preferred Securities in liquidation of the Trust
upon the occurrence of a Dissolution Event or (ii) certain mergers,
consolidations or amalgamations, as permitted under the Declaration.

     Section 5.2     Acceleration of Maturity; Rescission and Annulment.

     If an Indenture Event of Default specified in Section 5.1(e) or
Section 5.1(f) occurs, the principal of all the Debentures and all accrued
interest (including any Additional Interest) shall automatically become
immediately due and payable.

     If any other Indenture Event of Default occurs and is continuing, then, and
in every such case, the Trustee or the Holders of at least a majority in
principal amount of the Outstanding Debentures may declare the principal of all
the Debentures and any other amounts payable hereunder to be due and payable
immediately, by a notice in writing given to the Company (and to the Trustee if
given by Holders), and upon any such declaration such principal and all accrued
interest (including any Additional Interest) shall become immediately due and
payable.

     At any time after such a declaration of acceleration has been made and
before a judgment or decree for payment of the money due has been obtained by
the Trustee as provided in this Article hereinafter, the Holders of a majority
in aggregate principal amount of the Outstanding Debentures, by written notice
to the Company and the Trustee, may rescind and annul such declaration and its
consequences if:

          (a)     the Company has paid or deposited with the Trustee a sum
sufficient to pay

                    (i)     all overdue interest (including any Additional
Interest) on all Debentures,

                    (ii)     the principal of any Debentures that have become
due otherwise than by such declaration of acceleration and interest thereon at
the rate borne by the Debentures and

                    (iii)     all sums paid or advanced by the Trustee hereunder
and the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel; and

-22-



--------------------------------------------------------------------------------



 



          (b)     all Indenture Events of Default, other than the non-payment of
the principal of Debentures that has become due solely by such declaration of
acceleration, have been cured or waived as provided in Section 5.13.

     No such rescission shall affect any subsequent default or impair any right
consequent thereon.

     Section 5.3     Collection of Indebtedness and Suits for Enforcement by
Trustee.

     The Company covenants that if:

          (a)     default is made in the payment of any interest (including any
Additional Interest) on any Debenture when such interest becomes due and payable
and such default continues for a period of 30 days or

          (b)     default is made in the payment of the principal of any
Debenture at the Maturity thereof,

     the Company will, upon demand of the Trustee, pay to it, for the benefit of
the Holders of such Debentures, the whole amount then due and payable on such
Debentures for principal, and interest (including any Additional Interest) and,
to the extent that payment thereof shall be legally enforceable, interest on any
overdue principal and on any overdue interest (including any Additional
Interest), at the rate borne by the Debentures, and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

          If an Indenture Event of Default occurs and is continuing, the Trustee
may in its discretion proceed to protect and enforce its rights and the rights
of the Holders by such appropriate judicial proceedings as the Trustee shall
deem most effectual to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy.

     Section 5.4     Trustee May File Proofs of Claim.

     In case of any judicial proceeding relative to the Company and/or MuniMae
(or any other obligor upon the Debentures), its property or its creditors, the
Trustee shall be entitled and empowered, by intervention in such proceeding or
otherwise, to take any and all actions appropriate for a Trustee in order to
have claims of the Holders and the Trustee allowed in any such proceeding. In
particular, the Trustee shall be authorized to collect and receive any moneys or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.7.

     No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Debentures
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding; provided, however,
that the Trustee may, on behalf of the Holders, vote for the election of a
trustee in bankruptcy or similar official and be a member of a creditors or
other similar committee.

-23-



--------------------------------------------------------------------------------



 



     Section 5.5     Trustee May Enforce Claims Without Possession of
Debentures.

     All rights of action and claims under this Indenture or the Debentures may
be prosecuted and enforced by the Trustee without the possession of any of the
Debentures or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Debentures in respect of which such judgment has been
recovered.

     Section 5.6     Application of Money Collected.

     Subject to Article XII, any money collected by the Trustee pursuant to this
Article shall be applied in the following order, at the date or dates fixed by
the Trustee and, in case of the distribution of such money on account of
principal or interest (including any Additional Interest), upon presentation of
the Debentures and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:

     FIRST: To the payment of all amounts due the Trustee under Section 6.7;

     SECOND: To the payment of the amounts then due and unpaid for principal of
and interest (including any Additional Interest) on the Debentures in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Debentures for principal and interest (including any Additional
Interest), respectively; and

     THIRD: The balance, if any, to the Person or Persons entitled thereto.

     Section 5.7     Limitation on Suits.

     No Holder of any Debenture shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless

          (a)     such Holder has previously given written notice to the Trustee
of a continuing Indenture Event of Default;

          (b)     the Holders of at least a majority in aggregate principal
amount of the Outstanding Debentures shall have made written request to the
Trustee to institute proceedings in respect of such Indenture Event of Default
in its own name as Trustee hereunder;

          (c)     such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

          (d)     the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute any such proceeding; and

          (e)     no direction inconsistent with such written request has been
given to the Trustee during such 60-day period by the Holders of a majority in
principal amount of the Outstanding Debentures;

-24-



--------------------------------------------------------------------------------



 



     it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holders,
or to obtain or to seek to obtain priority or preference over any other Holders
or to enforce any right under this Indenture, except in the manner herein
provided and for the equal and ratable benefit of all the Holders. The
limitations specified in (a) through (e) above shall not apply to a suit
initiated by a Holder of a Debenture for enforcement of payment of the principal
of or interest (including any Additional Interest) on such Debenture on or after
the respective due dates of such payments expressed in such Debenture.

     Section 5.8     Unconditional Right of Holders To Receive Principal and
Interest.

     Notwithstanding any other provision in this Indenture, the Holder of any
Debenture shall have the right, which is absolute and unconditional, to receive
payment of the principal of and (subject to Section 3.7) interest (including any
Additional Interest) on such Debenture on the respective Stated Maturities
expressed in such Debenture (or, in the case of redemption, on the Redemption
Date) and to institute suit to compel the Company to make any such payment that
is not made when due, and such right shall not be impaired without the consent
of such Holder.

     Section 5.9     Restoration of Rights and Remedies.

     If the Trustee or any Holder or any holder of Trust Preferred Securities
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee, such Holder or such holder of
Trust Preferred Securities, then and in every such case, subject to any
determination in such proceeding, the Company, MuniMae, the Trustee, the Holders
and the holders of Trust Preferred Securities shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Trustee, the Holders and the holders of Trust Preferred
Securities shall continue as though no such proceeding had been instituted.

     Section 5.10     Rights and Remedies Cumulative.

     Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Debentures in the last paragraph of
Section 3.6, no right or remedy herein conferred upon or reserved to the Trustee
or to the Holders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

     Section 5.11     Delay or Omission Not Waiver.

     No delay or omission of the Trustee, any Holder or any holder of any Trust
Preferred Security to exercise any right or remedy accruing under this Indenture
shall impair any such right or remedy or constitute a waiver of any Indenture
Event of Default or an acquiescence therein. Every right and remedy given by
this Article or by law to the Trustee or to the Holders may be exercised from
time to time, and as often as may be deemed expedient, by the Trustee, the
Holders and the holders of the Trust Preferred Securities, as the case may be.

-25-



--------------------------------------------------------------------------------



 



     Section 5.12     Control by Holders.

     The Holders of a majority in principal amount of the Outstanding Debentures
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee; provided, that (1) such direction shall not be in
conflict with any rule of law or with this Indenture; (2) the Trustee may take
any other action deemed proper by the Trustee that is not inconsistent with such
direction; and (3) subject to the provisions of Section 6.1, the Trustee shall
have the right to decline to follow such direction if a Responsible Officer or
Officers of the Trustee shall, in good faith, determine that the proceeding so
directed would be unjustly prejudicial to the Holders not joining in any such
direction or would involve the Trustee in personal liability.

     Section 5.13     Waiver of Past Defaults.

     Subject to Section 9.2 hereof, the Holders of at least a majority in
principal amount of the Outstanding Debentures may on behalf of the Holders of
all the Debentures waive any past default hereunder and its consequences, except
a default (1) in the payment of the principal, or interest (including any
Additional Interest) on any Debenture (unless such default has been cured and a
sum sufficient to pay all matured installments of interest (including any
Additional Interest) and principal due otherwise than by acceleration has been
deposited with the Trustee); or (2) in respect of a covenant or provision hereof
which under Article IX cannot be modified or amended without the consent of the
Holder of each Outstanding Debenture affected (which default may be waived only
with the consent of the Holders of all Outstanding Debentures); provided,
however, that if the Debentures are held by the Trust or a trustee of the Trust,
such waiver shall not be effective until the holders of a majority in
liquidation amount of Trust Securities shall have consented to such waiver;
provided, further, that if the consent of the Holder of each Outstanding
Debenture is required, such waiver shall not be effective until each holder of
the Trust Securities shall have consented to such waiver.

     Upon any such waiver, such default shall cease to exist, and any Indenture
Event of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

     Section 5.14     Undertaking For Costs.

     In any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Trustee for any action taken, suffered or
omitted by it as Trustee, a court may require any party litigant in such suit to
file an undertaking to pay the costs of such suit, and may assess costs against
any such party litigant, in the manner and to the extent provided in the Trust
Indenture Act; provided, that neither this Section nor the Trust Indenture Act
shall be deemed to authorize any court to require such an undertaking or to make
such an assessment in any suit instituted by the Company or the Trustee or in
any suit for the enforcement of the right to receive the principal or interest
(including any Additional Interest) on any Debenture.

     Section 5.15     Waiver of Stay or Extension Laws.

     The Company covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension of law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or

-26-



--------------------------------------------------------------------------------



 



impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

     Section 5.16     Enforcement by Holders of Trust Preferred Securities.

     If the Property Trustee fails to enforce the terms of the Debentures after
a holder of Trust Preferred Securities has made a written request that it do so
in accordance with the terms of the Declaration, such holder of Trust Preferred
Securities may, to the fullest extent permitted by applicable law in view of the
rights accorded the holders of Trust Preferred Securities by this Indenture and
the Declaration, institute a legal proceeding against the Company to enforce the
Property Trustee’s rights under the Debentures without first instituting any
legal proceeding against the Property Trustee or any other Person.
Notwithstanding the foregoing, if a Declaration Event of Default has occurred
and is continuing and such event is attributable to the failure of the Company
to pay interest (including any Additional Interest), principal on the Debentures
on the date such interest, principal is due (or in the case of redemption on the
redemption date), the Company acknowledges that, in such event, a holder of
Trust Preferred Securities may, to the fullest extent permitted by applicable
law in view of the rights accorded the holders of Trust Preferred Securities by
this Indenture and the Declaration, institute a Direct Action for payment to
such holder of the principal, interest then due on Debentures having a principal
amount equal to the aggregate liquidation amount of the Trust Preferred
Securities of such holder.

     The Company may not amend the Indenture to remove the foregoing right to
bring a Direct Action without the prior written consent of all the holders of
Trust Preferred Securities. Notwithstanding any payment made to such holder of
Trust Preferred Securities by the Company in connection with a Direct Action,
the Company shall remain obligated to pay the principal of and interest
(including any Additional Interest) on the Debentures held by the Trust or the
Property Trustee and the Company shall be subrogated to the rights of the
holders of such Trust Preferred Securities with respect to payments on the Trust
Preferred Securities to the extent of any payments made by the Company to such
holder in any Direct Action. The holders of Trust Preferred Securities will not
be able to exercise directly any other remedy available to the Holders of the
Debentures.

ARTICLE VI

THE TRUSTEE

     Section 6.1     Certain Duties and Responsibilities.

     The duties and responsibilities of the Trustee shall be as provided by
Section 315 of the Trust Indenture Act, which Section 315 shall apply hereto.
Notwithstanding the foregoing, no provision of this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section.

     Section 6.2     Notice of Defaults.

     The Trustee shall give the Holders notice of any default hereunder as and
to the extent provided by Section 315(b) the Trust Indenture Act; provided,
however, that in the case of any default of the character specified in
Section 5.1(a), no such notice to Holders shall be given until at least 30 days
after

-27-



--------------------------------------------------------------------------------



 



the occurrence thereof. For the purpose of this Section, the term “default”
means any event that is, or after notice or lapse of time or both would become,
an Indenture Event of Default.

     Section 6.3     Certain Rights of Trustee.

     Subject to the provisions of Section 6.1:

          (a)     the Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

          (b)     any request or direction of the Company mentioned herein shall
be sufficiently evidenced by a Company Request or Company Order and any
resolution of the Board of Directors may be sufficiently evidenced by a Board
Resolution;

          (c)     whenever in the administration of this Indenture the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officers’ Certificate;

          (d)     the Trustee may consult with counsel of its choice and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

          (e)     the Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee adequate security and indemnity, reasonably satisfactory
to the Trustee, against the costs, expenses and liabilities that might be
incurred by it in compliance with such request or direction;

          (f)     the Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Trustee, in its discretion, may make such further inquiry or investigation
into such facts or matters as it may see fit, and, if the Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
reasonable examination of the books, records and premises of the Company,
personally or by agent or attorney;

          (g)     the Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder; and

          (h)     the Trustee shall not be liable for any action taken,
suffered, or omitted to be taken by it in good faith, without negligence or
willful misconduct, and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Indenture.

-28-



--------------------------------------------------------------------------------



 



     Section 6.4     Not Responsible for Recitals or Issuance of Debentures.

     The recitals contained herein and in the Debentures, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Debentures. The Trustee shall not be accountable for the use or
application by the Company of the Debentures or the proceeds thereof.

     Section 6.5     May Hold Debentures.

     The Trustee, any Paying Agent, any Registrar or any other agent of the
Company, in its individual or any other capacity, may become the owner or
pledgee of Debentures and, subject to Sections 6.8 and 6.13, may otherwise deal
with the Company with the same rights it would have if it were not Trustee,
Paying Agent, Registrar or such other agent.

     Section 6.6     Money Held in Trust.

     Money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.

     Section 6.7     Compensation and Reimbursement.

     The Company agrees:

          (a)     to pay to the Trustee from time to time such reasonable
compensation as the Company and the Trustee shall from time to time agree in
writing for all services rendered by it hereunder;

          (b)     except as otherwise expressly provided herein, to reimburse
the Trustee upon its request for all reasonable expenses, fees, disbursements
and advances incurred or made by the Trustee in accordance with any provision of
this Indenture (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence or bad faith; and

          (c)     to indemnify each of the (i) Trustee and any predecessor
Trustee, (ii) any Affiliate of the Trustee or any predecessor Trustee, and
(iii) any officer, director, shareholder, member, partner, employee,
representative, custodian, nominee or agent of the Trustee or any predecessor
Trustee (each of the Persons in (i) through (iii), including the Trustee and any
predecessor Trustee in their respective individual and trustee capacities, being
referred to as a “Fiduciary Indemnified Person”) for, and to hold each Fiduciary
Indemnified Person harmless against, any and all loss, liability, claim, action,
suit, cost or expense of any kind and nature whatsoever, including taxes (other
than taxes based on the income of such Fiduciary Indemnified Person), incurred
without negligence or bad faith on its part, arising out of or in connection
with the acceptance or administration or the trust or trusts hereunder,
including the costs and expenses (including reasonable legal fees and expenses)
of defending itself against or investigating any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder. When the Trustee incurs expenses or renders services in connection
with an Indenture Event of Default specified in Section 5.1(e) or
Section 5.1(f), the expenses (including the reasonable legal fees and expenses
of its counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable federal or state bankruptcy,
insolvency or other similar law.

-29-



--------------------------------------------------------------------------------



 



     The provisions of this Section shall survive the termination of this
Indenture and the resignation or removal of the Trustee.

     Section 6.8     Disqualification; Conflicting Interests.

     If the Trustee has or shall acquire a conflicting interest within the
meaning of the Trust Indenture Act, the Trustee shall either eliminate such
interest or resign, to the extent and in the manner provided by, and subject to
the provisions of, the Trust Indenture Act and this Indenture.

     Section 6.9     Corporate Trustee Required; Eligibility.

     There shall at all times be a Trustee hereunder that shall (a) be a
corporation organized and doing business under the laws of the United States of
America or of any state or territory or the District of Columbia, authorized
under such laws to exercise corporate trust powers and subject to supervision or
examination by federal, state, territorial or District of Columbia authority,
(b) be a Person that is eligible pursuant to the Trust Indenture Act to act as
such, and (c) have a combined capital and surplus of at least $50,000,000. If
such Person publishes reports of condition at least annually, pursuant to law or
to the requirements of said supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such Person shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article.

     Section 6.10     Resignation and Removal; Appointment of Successor.

          (a)     No resignation or removal of the Trustee and no appointment of
a successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.11.

          (b)     The Trustee may resign at any time by giving written notice
thereof to the Company. If an instrument of acceptance by a successor Trustee
shall not have been delivered to the Trustee within 60 days after the giving of
such notice of removal, the Trustee to be removed may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

          (c)     The Trustee may be removed at any time by Act of the Holders
of a majority in principal amount of the Outstanding Debentures, delivered to
the Trustee and to the Company. If an instrument of acceptance by a successor
Trustee shall not have been delivered to the Trustee within 60 days after the
giving of such notice of resignation, the resigning Trustee may petition any
court of competent jurisdiction for the appointment of a successor Trustee.

          (d)     If at any time: (1) the Trustee shall fail to comply with
Section 6.8 after written request therefor by the Company or by any Holder who
has been a bona fide Holder of a Debenture for at least six months, or (2) the
Trustee shall cease to be eligible under Section 6.9 and shall fail to resign
after written request therefor by the Company or by any such Holder, or (3) the
Trustee shall become incapable of acting or shall be adjudged a bankrupt or
insolvent or a receiver of the Trustee or of its property shall be appointed or
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then, in any such case, (i) the Company by Board Resolution may
remove the Trustee, or (ii) subject to Section 5.14, any Holder who has been a
bona fide Holder of a Debenture for at least six months may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.

-30-



--------------------------------------------------------------------------------



 



          (e)     If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Company, by a Board Resolution, shall promptly appoint a successor Trustee. If,
within six months after such resignation, removal or incapability, or the
occurrence of such vacancy, a successor Trustee shall be appointed by Act of the
Holders of a majority in principal amount of the Outstanding Debentures
delivered to the Company and the retiring Trustee, the successor Trustee so
appointed shall, forthwith upon its acceptance of such appointment, become the
successor Trustee and supersede the successor Trustee appointed by the Company.
If no successor Trustee shall have been so appointed by the Company or the
Holders and accepted appointment in the manner hereinafter provided, any Holder
who has been a bona fide Holder of a Debenture for at least six months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee.

          (f)     The Company shall give notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee to all
Holders in the manner provided in Section 1.6. Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office.

     Section 6.11     Acceptance of Appointment by Successor.

     Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; provided, that on request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder. Upon request of any such successor Trustee, the
Company shall execute any and all instruments required to more fully and
certainly vest in and confirm to such successor Trustee all such rights, powers
and trusts.

     No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article.

     Section 6.12     Merger, Conversion, Consolidation or Succession to
Business.

     Any corporation into which the Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation succeeding to all or substantially all the corporate trust business
of the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Debentures shall have been authenticated,
but not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Debentures so authenticated with the same effect
as if such successor Trustee had itself authenticated such Debentures.

     Section 6.13     Preferential Collection of Claims Against Company.

     If and when the Trustee shall be or become a creditor of the Company (or
any other obligor upon the Debentures), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

-31-



--------------------------------------------------------------------------------



 



ARTICLE VII

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

     Section 7.1     Company to Furnish Trustee Names and Addresses of Holders.

     The Company will furnish or cause to be furnished to the Trustee (a) within
14 days after each record date for payment of interest, a list, in such form as
the Trustee may reasonably require, of the names and addresses of the Holders,
as of such record date, and (b) at any other time, within 30 days of receipt by
the Trust of a written request for a list of Holders as of a date no more than
14 days before such list of Holders is given to the Trustee; excluding from any
such list names and addresses received by the Trustee in its capacity as
Registrar.

     Section 7.2     Preservation of Information; Communications to Holders.

          (a)     The Trustee shall preserve, in as current a form as is
reasonably practicable, the names and addresses of Holders contained in the most
recent list furnished to the Trustee as provided in Section 7.1 and the names
and addresses of Holders received by the Trustee in its capacity as Registrar.
The Trustee may destroy any list furnished to it as provided in Section 7.1 upon
receipt of a new list so furnished.

          (b)     The rights of Holders to communicate with other Holders with
respect to their rights under this Indenture or under the Debentures, and the
corresponding rights and duties of the Trustee, shall be as provided by Section
312(b) of the Trust Indenture Act.

          (c)     Every Holder of Debentures, by receiving and holding the same,
agrees with the Company and the Trustee that neither the Company nor the Trustee
nor any agent of either of them shall be held accountable by reason of any
disclosure of information as to names and addresses of Holders made pursuant to
this Indenture.

     Section 7.3     Reports by Trustee.

          (a)     Within 60 days after December 31 of each year, commencing
December 31, 2004, the Trustee shall transmit by mail to Holders such reports
concerning the Trustee and its actions under this Indenture as may be required
pursuant to the Trust Indenture Act in the manner provided pursuant thereto. If
required by Section 313(a) of the Trust Indenture Act, the Trustee shall, within
60 days after each May 15 following the date of this Indenture, deliver to
Holders a brief report, dated as of such May 15, that complies with the
provisions of such Section 313(a).

     Section 7.4     Reports by Company.

     In order to render the Trust Preferred Securities eligible for resale
pursuant to Rule 144A under the Securities Act, while any Trust Preferred
Securities remain outstanding, the Company shall file with the Trustee and will
make available, upon request, to any Holder or prospective purchaser of Trust
Preferred Securities information specified in Rule 144A(d)(4), unless the
Company furnishes information to the Commission pursuant to Section 13 or 15(d)
of the Exchange Act. In addition, and unless the Company furnishes information
to the Commission pursuant to Section 13 or 15(d) of the Exchange Act, the
Company shall file with the Trustee and make available to Holders on a
reasonably timely basis annual reports containing audited financial statements
certified by the Company’s independent auditors and quarterly unaudited
financial statements, in each case, prepared in accordance with generally
accepted accounting principles.

-32-



--------------------------------------------------------------------------------



 



     Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

     The Company shall also provide to the Trustee on a timely basis such
information as the Trustee requires to enable the Trustee to prepare and file
any form required to be submitted by the Company with the U.S. Internal Revenue
Service and the Holders of the Debentures relating to original issue discount,
including, without limitation, Form 1099-OID or any successor form.

ARTICLE VIII

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

     Section 8.1     Company May Consolidate, etc., Only on Certain Terms.

     The Company shall not consolidate with or merge with or into any other
Person or, directly or indirectly, convey, transfer or lease all or
substantially all of its properties and assets on a consolidated basis to any
Person, unless:

          (a)     the Person formed by such consolidation or into which the
Company is merged or the Person that acquires by conveyance, transfer or lease,
all or substantially all of the properties and assets of the Company on a
consolidated basis shall be a corporation, partnership or trust, shall be
organized and validly existing under the laws of the United States of America,
any state thereof or the District of Columbia and shall expressly assume, by an
indenture supplemental hereto, executed and delivered to the Trustee, in form
reasonably satisfactory to the Trustee, the due and punctual payment of the
principal of and interest (including any Additional Interest) on all the
Debentures and the performance or observance of every covenant of this Indenture
on the part of the Company to be performed or observed;

          (b)     immediately after giving effect to such transaction and
treating any indebtedness that becomes an obligation of the Company or any of
its Subsidiaries as a result of such transaction as having been incurred by the
Company or such Subsidiary at the time of such transaction, no Indenture Event
of Default, and no event that, after notice or lapse of time or both, would
become an Indenture Event of Default, shall have occurred and be continuing; and

          (c)     the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance, transfer or lease, and if a supplemental indenture is
required in connection with such transaction, such supplemental indenture,
comply with this Article and that all conditions precedent herein provided for
relating to such transaction have been complied with.

     This Section shall only apply to a merger or consolidation in which the
Company is not the surviving corporation and to conveyances, leases and
transfers by the Company as transferor or lessor.

     Section 8.2     Successor Substituted.

     Upon any consolidation of the Company with, or merger of the Company with
or into, any other Person or any conveyance, transfer or lease of all or
substantially all the properties and assets of the

-33-



--------------------------------------------------------------------------------



 



Company on a consolidated basis in accordance with Section 8.1, the successor
Person formed by such consolidation or into which the Company is merged or to
which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company under
this Indenture with the same effect as if such successor Person had been named
as the Company herein, and thereafter the predecessor Person shall be relieved
of all obligations and covenants under this Indenture and the Debentures.

     Such successor Person may cause to be signed, and may issue either in its
own name or in the name of the Company, any or all of the Debentures issuable
hereunder that theretofore shall not have been signed by the Company and
delivered to the Trustee; and, upon the written order of such successor Person
instead of the Company and subject to all the terms, conditions and limitations
in this Indenture prescribed, the Trustee shall authenticate and shall make
available for delivery any Debentures that previously shall have been signed and
delivered by the officers of the Company to the Trustee for authentication
pursuant to such provisions and any Debentures that such successor Person
thereafter shall cause to be signed and delivered to the Trustee on its behalf
for the purpose pursuant to such provisions. All the Debentures so issued shall
in all respects have the same legal rank and benefit under this Indenture as the
Debentures theretofore or thereafter issued in accordance with the terms of this
Indenture as though all of such Debentures had been issued at the date of the
execution hereof.

     In case of any such consolidation, merger, sale, conveyance or lease, such
changes in phraseology and form may be made in the Debentures thereafter to be
issued as may be appropriate.

ARTICLE IX

SUPPLEMENTAL INDENTURES

     Section 9.1     Supplemental Indentures Without Consent of Holders.

     Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form reasonably satisfactory to
the Trustee, for any of the following purposes:

          (a)     to evidence the succession of another Person to the Company
and the assumption by any such successor of the covenants of the Company herein
and in the Debentures;

          (b)     to add to the covenants of the Company for the benefit of the
Holders, or to surrender any right or power herein conferred upon the Company;

          (c)     to cure any ambiguity, to correct or supplement any provision
herein that may be defective or inconsistent with any other provision herein, or
to make any other provisions with respect to matters or questions arising under
this Indenture that shall not be inconsistent with the provisions of this
Indenture; provided, that such action pursuant to this clause shall not
adversely affect the interests of the Holders of the Debentures in any material
respect or, so long as any of the Trust Preferred Securities shall remain
outstanding, the holders of the Trust Preferred Securities (a supplemental
indenture specifying procedures to deal with fractional interests in Debentures
in connection with any redemption of fewer than all the outstanding Debentures
will not be deemed to have any such material adverse effect);

          (d)     to make provision for transfer procedures, certification, the
form of restricted securities legends, if any, to be placed on Debentures, and
all other matters required pursuant to Section 3.5(b) or otherwise necessary,
desirable or appropriate in connection with the issuance of

-34-



--------------------------------------------------------------------------------



 



Debentures to holders of Trust Preferred Securities in the event of a
distribution of Debentures by the Trust upon the occurrence of a Dissolution
Event; or

          (e)     to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Debentures and to add to or
change any of the provisions of this Indenture as shall be necessary to provide
for or facilitate the administration of the trusts hereunder by more than one
Trustee, pursuant to the requirements of Section 6.11(b).

     Section 9.2     Supplemental Indentures with Consent of Holders.

     With the consent of the Holders of at least a majority in principal amount
of the Outstanding Debentures, by Act of said Holders delivered to the Company
and the Trustee, the Company, when authorized by a Board Resolution, and the
Trustee may enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
the Holders under this Indenture; provided, however, that no such supplemental
indenture shall, without the consent of the Holder of each Outstanding Debenture
affected thereby:

          (a)     extend the Stated Maturity of the principal of, or any
installment of interest (including any Additional Interest) on, any Debenture,
or reduce the principal amount thereof, or reduce the rate or extend the time
for payment of interest thereon, or change the place of payment where, or the
coin or currency in which, any Debenture or interest thereon is payable, or
impair the right to institute suit for the enforcement of the right to receive
any such payment on or after the Stated Maturity thereof (or, in the case of
redemption, on or after the Redemption Date), or modify the provisions of this
Indenture with respect to the subordination of the Debentures in a manner
adverse to the Holders;

          (b)     reduce the percentage in principal amount of the Outstanding
Debentures, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver (of
compliance with certain provisions of this Indenture or certain defaults
hereunder and their consequences) provided for in this Indenture; or

          (c)     modify any of the provisions of this Section, Section 5.13 or
Section 10.5, except to increase any such percentage or to provide that certain
other provisions of this Indenture cannot be modified or waived without the
consent of the Holder of each Outstanding Debenture affected thereby;

provided, that if the Debentures are held by the Trust or a trustee of the
Trust, such supplemental indenture shall not be effective until the holders of a
majority in liquidation amount of Trust Securities shall have consented to such
supplemental indenture; provided, further, that if the consent of the Holder of
each Outstanding Debenture is required, such supplemental indenture shall not be
effective until each holder of the Trust Securities of the Trust shall have
consented to such supplemental indenture.

     It shall not be necessary for any Act of Holders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

     The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Persons entitled to consent to any indenture
supplemental hereto. If a record date is fixed, the Holders on such record date,
or their duly designated proxies, and only such Persons, shall be entitled to
consent to such supplemental indenture, whether or not such Holders remain
Holders after such record date; provided, that unless such consent shall have
become effective by virtue of the requisite percentage

-35-



--------------------------------------------------------------------------------



 



having been obtained prior to the date that is 90 days after such record date,
any such consent previously given shall automatically and without further action
by any Holder be canceled and of no further effect.

     Section 9.3     Execution of Supplemental Indentures.

     In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Trustee shall be entitled to receive,
and (subject to Section 6.1) shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture and that all conditions precedent
thereto have been met. The Trustee may, but shall not be obligated to, enter
into any such supplemental indenture that affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.

     Section 9.4     Effect of Supplemental Indentures.

     Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Debentures theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby. No such supplemental indenture shall directly or
indirectly modify the provisions of Article XII in any manner that might
terminate or impair the rights of the holders of the Senior Debt.

     Section 9.5     Reference in Debentures to Supplemental Indentures.

     Debentures authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Debentures so modified as to conform, in the opinion of the Trustee and the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Debentures.

ARTICLE X

COVENANTS; REPRESENTATIONS AND WARRANTIES

     Section 10.1     Payment of Principal and Interest.

     The Company will duly and punctually pay the principal of and interest
(including any Additional Interest) on the Debentures in accordance with the
terms of the Debentures and this Indenture.

     Section 10.2     Maintenance of Office or Agency.

     The Company will maintain in the United States an office or agency where
Debentures may be presented or surrendered for payment, where Debentures may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Company in respect of the Debentures and this Indenture
may be served. The Company initially appoints the Trustee, acting through its
Corporate Trust Office, as its agent for said purposes. The Company will give
prompt written notice to the Trustee of any change in the location of such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of

-36-



--------------------------------------------------------------------------------



 



the Trustee, and the Company hereby appoints the Trustee as its agent to receive
all such presentations, surrenders, notices and demands.

     The Company may also from time to time designate one or more other offices
or agencies in the United States where the Debentures may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in the United States for such purposes. The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

     Section 10.3     Money for Debenture Payments to Be Held in Trust.

     If the Company shall at any time act as its own Paying Agent, it will, on
or before each due date of the principal of or interest (including any
Additional Interest) on any of the Debentures, segregate and hold in trust for
the benefit of the Persons entitled thereto a sum sufficient to pay the
principal and interest (including any Additional Interest) so becoming due until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and will promptly notify the Trustee of its action or failure so to
act.

     Whenever the Company shall have one or more Paying Agents, it will, prior
to each due date of the principal of or interest (including any Additional
Interest) on any Debentures, deposit with a Paying Agent a sum sufficient to pay
such amount, such sum to be held as provided by the Trust Indenture Act, and
(unless such Paying Agent is the Trustee) the Company will promptly notify the
Trustee of its action or failure so to act.

     The Company will cause each Paying Agent other than the Trustee to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee, subject to the provisions of this Section, that such Paying
Agent will (i) comply with the provisions of the Trust Indenture Act applicable
to it as a Paying Agent all of which provisions shall apply to this Indenture
and (ii) during the continuance of any default by the Company (or any other
obligor upon the Debentures) in the making of any payment in respect of the
Debentures, upon the written request of the Trustee, forthwith pay to the
Trustee all sums held in trust by such Paying Agent as such.

     The Company may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Company
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Company or such Paying Agent, such sums to be held by the Trustee upon the
same terms as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

     Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal of or interest (including
any Additional Interest) on any Debenture and remaining unclaimed for two years
after such principal or interest has become due and payable shall (unless
otherwise required by mandatory provision of applicable escheat or abandoned or
unclaimed property law) be paid to the Company on Company Request, or if then
held by the Company shall (unless otherwise required by mandatory provision of
applicable escheat or abandoned or unclaimed property law) be discharged from
such trust; and the Holder of any such Debenture shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease.

-37-



--------------------------------------------------------------------------------



 



     Section 10.4     Statement by Officers as to Default.

     The Company shall deliver to the Trustee, within 120 days after the end of
each fiscal year of the Company ending after the date hereof, an Officers’
Certificate covering such fiscal year stating whether or not, to the best
knowledge of the signers thereof, the Company is in default in the performance
and observance of any of the material terms, provisions and conditions of this
Indenture (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Company shall be in default, specifying all such
defaults and the nature and status thereof of which they may have knowledge.

     Section 10.5     Additional Covenants.

          (a)     The Company covenants that so long as the Debentures are
outstanding, if at any time (i) the Debentures are held by the Trust and the
Company shall have defaulted with respect to its payment of any obligations
under the Guarantee and such default shall be continuing, (ii) there shall have
occurred and be continuing an Indenture Event of Default or (iii) there shall
have occurred and be continuing an Indenture Event of Default with the giving of
notice or the lapse of time or both, would constitute an Indenture Event of
Default, then the Company shall not, and shall cause each of its Subsidiaries
not to,

                    (i)     declare or pay dividends on, or make a distribution
with respect to, or redeem or purchase or acquire, or make a liquidation payment
with respect to, any of its capital stock or other equity securities other than
(A) any purchase or acquisition of Common Stock (or Common Stock equivalents) in
connection with the satisfaction by the Company or the Subsidiary of its
obligations under any employee benefit plan or the satisfaction by the Company
or the Subsidiary of its obligations pursuant to any contract or security
requiring the Company or the Subsidiary to purchase Common Stock (or Common
Stock equivalents), (B) any purchase of Common Stock (or Common Stock
equivalents) from an officer or employee (or a Person performing similar
functions) of the Company or any of its Subsidiaries upon termination of
employment or retirement, (C) as a result of a reclassification of the capital
stock or other equity securities of the Company or any of its Subsidiaries or
the exchange or conversion of one class or series of capital stock or other
equity securities for another class or series of capital stock or other equity
securities of the Company or any of its Subsidiaries, (D) any dividend or
distribution of Common Stock on Common Stock, (E) any purchase of fractional
interests in capital stock or other equity securities of the Company or any of
its Subsidiaries pursuant to the conversion or exchange provisions of such
capital stock or other equity security being converted or exchanged, (F) any
declaration or payment of a dividend in connection with the implementation of a
Rights Plan or the redemption or repurchase of any rights distributed pursuant
to a Rights Plan, and (G) any dividend or distribution by a Subsidiary of the
Company to the Company or another Subsidiary of the Company;

                    (ii)     make any payment of principal of, or interest on,
or repay, repurchase or redeem, any debt securities issued by the Company that
rank pari passu with or junior to the Debentures; or

                    (iii)     make any guarantee payments with respect to any
guarantee (other than the MFH Guarantee) by the Company of any debt securities
of any of its Subsidiaries, if such guarantee ranks pari passu with or junior to
the Debentures.

          (b)     The Company also covenants and agrees that, so long as the
Debentures are outstanding and a Dissolution Event shall not have occurred
(i) it shall directly or indirectly maintain 100% ownership of the Trust Common
Securities; provided, however, that any permitted successor of the Company
hereunder may succeed to the Company’s ownership of such Trust Common Securities
and (ii) it shall use its reasonable efforts, consistent with the terms and
provisions of the Declaration, to cause the

-38-



--------------------------------------------------------------------------------



 



Trust (x) to remain a statutory trust under the laws of the State of Delaware,
except in connection with the distribution of the Debentures to the holders of
Trust Securities in liquidation of the Trust upon the occurrence of a
Dissolution Event, or certain mergers, consolidations or amalgamations, each as
permitted by the Declaration, and (y) to otherwise continue to be classified as
a grantor trust for U.S. federal income tax purposes.

     Section 10.6     Payment of Expenses of the Trust.

     In connection with the offering, sale and issuance of the Debentures to the
Property Trustee in connection with the sale of the Trust Securities by the
Trust, the Company shall:

          (a)     pay for all costs, fees and expenses of the Trust relating to
the offering, sale and issuance of the Debentures, including compensation of the
Trustee under the Indenture in accordance with the provisions of Section 6.7 of
this Indenture;

          (b)     be responsible for and pay for all debts and obligations
(other than with respect to the Trust Securities) of the Trust, pay for all
costs and expenses of the Trust (including, but not limited to, costs and
expenses relating to the organization of the Trust, the offering, sale and
issuance of the Trust Securities, the fees and expenses of the Property Trustee,
the costs and expenses relating to the operation of the Trust, including without
limitation, costs and expenses of accountants, attorneys, statistical or
bookkeeping services, expenses for printing and engraving and computing or
accounting equipment, paying agent(s), registrar(s), transfer agent(s),
duplicating, travel and telephone and other telecommunications expenses and
costs and expenses incurred in connection with the acquisition, financing, and
disposition of Trust assets); and

          (c)     pay any and all taxes (other than United States withholding
taxes attributable to the Trust or its assets) and all liabilities, costs and
expenses with respect to such taxes of the Trust.

     The obligation of the Company to pay all debts, obligations, costs, fees
and expenses of the Trust (other than with respect to the Trust Securities)
shall constitute additional indebtedness hereunder and shall survive the
satisfaction and discharge of this Indenture.

ARTICLE XI

REDEMPTION OF DEBENTURES

     Section 11.1     Redemption.

          (a)     The Debentures may be redeemed, at the election of the
Company, in whole or in part, in cash at the Redemption Price, at any time and
from time to time on May 5, 2014. If the Debentures are redeemed in part, the
Debentures to be redeemed shall be selected by the Trustee on a pro rata basis
from the Outstanding Debentures not previously called for redemption.

          (b)     The Debentures may be redeemed, at the election of the
Company, in whole (but not in part), in cash at the Redemption Price, at any
time within 90 days following the occurrence and continuation of a Redemption
Tax Event; provided, however, that if at the time, there is available to the
Company the opportunity to eliminate, within such 90-day period, the Redemption
Tax Event by taking some ministerial action, such as filing a form or making an
election, or pursuing some other similar reasonable measure, that in the
reasonable judgment of the Company has and will cause no adverse effect on the
Trust, the Holders of the Trust Securities or the Company and will involve no
material cost, then

-39-



--------------------------------------------------------------------------------



 



the Company shall effect such ministerial action and eliminate such Redemption
Tax Event in lieu of redemption of the Debentures.

     Section 11.2     Applicability of Article.

     Redemption of Debentures at the election of the Company, as permitted by
the provisions of paragraph (a) and (b) of Section 11.1, shall be made in
accordance with such provisions and this Article.

     Section 11.3     Election to Redeem; Notice to Trustee.

     The election of the Company to redeem Debentures pursuant to paragraph
(a) or (b) of Section 11.1 shall be evidenced by a Board Resolution. In case of
any such elective redemption, the Company shall fix a Redemption Date complying
with any applicable time limitation in Section 11.1 and, at least 30 days and no
more than 60 days prior to the Redemption Date so fixed (unless a shorter notice
shall be satisfactory to the Trustee), shall notify the Trustee in writing of
such Redemption Date and of the principal amount of Debentures to be redeemed
and shall provide the Trustee a copy of the notice of redemption to be given to
Holders of Debentures to be redeemed pursuant to Section 11.4 and, in the case
of an elective redemption, a copy of the applicable Board Resolution.

     Section 11.4     Notice of Redemption.

     Notice of redemption shall be given to each Holder of Debentures to be
redeemed in the manner provided in Section 1.6 at least 30 but not more than
60 days prior to the Redemption Date.

     All notices of redemption shall identify the Debentures to be redeemed
(including, if relevant, CUSIP number) and shall state:

          (a)     the Redemption Date,

          (b)     the applicable Redemption Price,

          (c)     if less than all Outstanding Debentures are to be redeemed,
the identification (and, in the case of partial redemption, the respective
principal amounts) of the particular Debentures to be redeemed;

          (d)     that on the Redemption Date the Redemption Price will become
due and payable upon each such Debenture to be redeemed and that interest
thereon (including any Additional Interest) will cease to accrue on and after
said date, and

          (e)     the place or places where such Debentures are to be
surrendered for payment of the Redemption Price.

     Notice of redemption of Debentures to be redeemed at the election of the
Company shall be given by the Company or, at the Company’s request, by the
Trustee in the name and at the expense of the Company.

     Section 11.5     Deposit of Redemption Price.

     Prior to 10:00 a.m. New York City time on the Redemption Date specified in
the notice of redemption given as provided in Section 11.4, the Company shall
deposit with the Trustee or with a Paying Agent (or, if the Company is acting as
its own Paying Agent, segregate and hold in trust as

-40-



--------------------------------------------------------------------------------



 



provided in Section 10.3) an amount of money sufficient to pay the Redemption
Price of, and (except if the Redemption Date shall be an Interest Payment Date)
accrued interest (including any Additional Interest) on, all the Debentures that
are to be redeemed on that date.

     Section 11.6     Debentures Payable on Redemption Date.

     Notice of redemption having been given as aforesaid, the Debentures so to
be redeemed shall, on the Redemption Date, become due and payable at the
Redemption Price therein specified, and from and after such date, unless the
Company shall default in the payment of the Redemption Price or accrued interest
(including any Additional Interest), such Debentures shall cease to bear
interest. Upon surrender of any such Debenture for redemption in accordance with
said notice, such Debenture shall be paid by the Company (through the Trustee or
the Paying Agent) at the Redemption Price, together with accrued interest
(including any Additional Interest) to the Redemption Date; provided, however,
any installment of interest whose Stated Maturity is on or prior to the
Redemption Date shall be payable to the Holders of such Debentures, or one or
more Predecessor Debentures, registered as such at the close of business on the
Regular Record Date for such installment of interest according to the terms and
the provisions of Section 3.7. Upon surrender of any Debenture redeemed in part
only, the Company shall execute and the Trustee shall authenticate and make
available for delivery to the Holder thereof, at the expense of the Company, a
new Debenture or Debentures, of authorized denominations, in aggregate principal
amount equal to the unredeemed portion of, and otherwise having the same terms
as, the Debenture so surrendered. If a Global Debenture is so surrendered, such
new Debenture will also be a new Global Debenture. If any Debenture called for
redemption shall not be so paid upon surrender thereof for redemption, the
principal shall, until paid, bear interest from the Redemption Date at the rate
borne by the Debenture.

     Section 11.7     No Sinking Fund.

     The Debentures are not entitled to the benefit of any sinking fund.

ARTICLE XII

SUBORDINATION OF DEBENTURES

     Section 12.1     Agreement to Subordinate.

     The Company covenants and agrees, and each Holder of a Debentures by such
Holder’s acceptance thereof likewise covenants and agrees, that all Debentures
shall be issued subject to the provisions of this Article XII; and each Holder
of a Debenture, whether upon original issue or upon transfer or assignment
thereof, accepts and agrees to be bound by such provisions. The obligations of
the Company under the Debentures will constitute unsecured obligations of the
Company and will rank (i) senior to the Company’s Common Stock and
(ii) subordinated and junior in right of payment to the prior payment in full of
all Senior Debt; provided, however, that no provision of this Article XII shall
prevent the occurrence of any default or Indenture Event of Default hereunder.

-41-



--------------------------------------------------------------------------------



 



     Section 12.2     Default on Senior Debt.

     In the event of any default by the Company in the payment of principal,
interest or any other payment due on any Senior Debt continuing beyond the
period of grace, if any, specified in the instrument evidencing such Senior
Debt, unless and until such default shall have been cured or waived or shall
have ceased to exist, and in the event that the maturity of any Senior Debt has
been accelerated because of a default, unless and until all amounts payable with
respect to such accelerated Senior Debt have been paid in full, then no payment
shall be made by the Company with respect to the principal of (including
redemption payments, if any) or interest (including any Additional Interest) on
the Debentures.

     In the event that, notwithstanding the foregoing, any payment shall be
received by the Trustee when such payment is prohibited by the preceding
paragraph of this Section 12.2, such payment shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior Debt
or their respective representatives, or to the trustee or trustees under any
indenture pursuant to which any of such Senior Debt may have been issued, as
their respective interests may appear, but only to the extent that the holders
of the Senior Debt (or their representative or representatives or a trustee)
notify the Trustee in writing within 90 days of such payment of the amounts then
due and owing on the Senior Debt and only the amounts specified in such notice
to the Trustee shall be paid to the holders of Senior Debt.

     Section 12.3     Liquidation; Dissolution; Bankruptcy.

     Upon any payment by the Company or distribution of assets of the Company of
any kind or character, whether in cash, property or securities, to creditors
upon any dissolution or winding up or liquidation or reorganization of the
Company, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership or other proceedings, all principal of, and interest due or to
become due on, all Senior Debt must be paid in full before any payment is made
on account of the principal of, or interest (including any Additional Interest)
on, the Debentures; and upon any such dissolution or winding up or liquidation
or reorganization, any payment by the Company, or distribution of assets of the
Company of any kind or character, whether in cash, property or securities, to
which the Holders of the Debentures or the Trustee would be entitled, except for
the provisions of this Article XII, shall be paid by the Company or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment or distribution, or by the Holders of the Debentures or by
the Trustee under this Indenture if received by them or it, directly to the
holders of Senior Debt (pro rata to such holders on the basis of the respective
amounts of Senior Debt held by such holders, as calculated by the Company) or
their representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing Senior Debt may have been
issued, as their respective interests may appear, to the extent necessary to pay
the Senior Debt in full, in money or money’s worth, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Debt, before
any payment or distribution is made to the Holders of Debentures or to the
Trustee. In the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, prohibited by the foregoing, shall be received by the
Trustee or the Holders of the Debentures before all Senior Debt is paid in full,
or provision is made for such payment in money in accordance with its terms,
such payment or distribution shall be held in trust for the benefit of and shall
be paid over or delivered to the holders of Senior Debt or their representative
or representatives, or to the trustee or trustees under any indenture pursuant
to which any instruments evidencing Senior Debt may have been issued, as their
respective interests may appear, as calculated by the Company, for application
to the payment of all Senior Debt remaining unpaid to the extent necessary to
pay such Senior Debt in full in money in accordance with its terms, after giving
effect to any concurrent payment or distribution to or for the holders of such
Senior Debt.

-42-



--------------------------------------------------------------------------------



 



     For purposes of this Article XII, the words, “cash, property or securities”
shall not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XII with respect to
the Debentures to the payment of all Senior Debt that may at the time be
outstanding; provided, that (i) such Senior Debt is assumed by the new
corporation, if any, resulting from any such reorganization or readjustment, and
(ii) the rights of the holders of such Senior Debt are not, without the consent
of such holders, altered by such reorganization or readjustment. The
consolidation of the Company with, or the merger of the Company with or into,
another Person or the liquidation or dissolution of the Company following the
conveyance, transfer or lease of all or substantially all its properties and
assets on a consolidated basis to another Person upon the terms and conditions
provided for in Article VIII hereof shall not be deemed a dissolution, winding
up, liquidation or reorganization for the purposes of this Section 12.3 if such
other Person shall, as a part of such consolidation, merger, conveyance,
transfer or lease, comply with the conditions stated in Article VIII hereof.
Nothing in Section 12.2 or in this Section 12.3 shall apply to claims of, or
payments to, the Trustee under or pursuant to Section 6.7 hereof.

     Section 12.4     Subrogation.

     Subject to the payment in full of all Senior Debt, the rights of the
Holders of the Debentures shall be subrogated to the rights of the holders of
Senior Debt to receive payments or distributions of cash, property or securities
of the Company, as the case may be, applicable to the Senior Debt until the
principal of and interest (including any Additional Interest) on the Debentures
shall be paid in full; and, for the purposes of such subrogation, no payments or
distributions to the holders of Senior Debt of any cash, property or securities
to which the Holders of the Debentures or the Trustee would be entitled except
for the provisions of this Article XII, and no payment pursuant to the
provisions of this Article XII to or for the benefit of the holders of Senior
Debt by Holders of the Debentures or the Trustee, shall, as between the Company,
its creditors other than holders of Senior Debt, and the Holders of the
Debentures, be deemed to be a payment by the Company to or on account of the
Debentures. It is understood that the provisions of this Article XII are and are
intended solely for the purposes of defining the relative rights of the Holders
of the Debentures, on the one hand, and the holders of Senior Debt, on the other
hand.

     Nothing contained in this Article XII or elsewhere in this Indenture or in
the Debentures is intended to or shall impair, as between the Company, its
creditors other than the holders of Senior Debt, and the Holders of the
Debentures, the obligation of the Company, which is absolute and unconditional,
to pay to the Holders of the Debentures the principal of and interest (including
any Additional Interest) on the Debentures as and when the same shall become due
and payable in accordance with their terms, or is intended to or shall affect
the relative rights of the Holders of the Debentures and creditors of the
Company, as the case may be, other than the holders of Senior Debt, nor shall
anything herein or therein prevent the Trustee or the Holder of any Debenture
from exercising all remedies otherwise permitted by applicable law upon default
under this Indenture, subject to the rights, if any, under this Article XII of
the holders of Senior Debt in respect of cash, property or securities of the
Company, as the case may be, received upon the exercise of any such remedy.

     Upon any payment or distribution of assets of the Company referred to in
this Article XII, the Trustee, subject to the provisions of Section 6.3, and the
Holders of the Debentures, shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such dissolution, winding
up, liquidation or reorganization proceedings are pending, or a certificate of
the receiver, trustee in bankruptcy, liquidation trustee, agent or other Person
making such payment or distribution, delivered to the Trustee or to the Holders
of the Debentures, for the purposes of ascertaining the Persons entitled to
participate in such distribution, the holders of Senior Debt and other
indebtedness of the Company, as the

-43-



--------------------------------------------------------------------------------



 



case may be, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this
Article XII.

     Section 12.5     Trustee to Effectuate Subordination.

     Each Holder of Debentures by such Holder’s acceptance thereof authorizes
and directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination provided in this
Article XII and appoints the Trustee as such Holder’s attorney-in-fact for any
and all such purposes.

     Section 12.6     Notice by the Company.

     The Company shall give prompt written notice to a Responsible Officer of
the Trustee of any fact of which the Company has actual knowledge as a result of
which the making of any payment of monies to or by the Trustee in respect of the
Debentures would be prohibited by the provisions of this Article XII.
Notwithstanding the provisions of this Article XII or any other provision of
this Indenture, the Trustee shall not be charged with knowledge of the existence
of any facts as a result of which the making of any payment of monies to or by
the Trustee in respect of the Debentures would be prohibited by the provisions
of this Article XII, unless and until a Responsible Officer of the Trustee shall
have received written notice thereof at the Corporate Trust Office of the
Trustee from the Company or a holder or holders of Senior Debt or from any
trustee therefor; and before the receipt of any such written notice, the
Trustee, subject to the provisions of Section 6.3 hereof, shall be entitled in
all respects to assume that no such facts exist; provided, however, that if the
Trustee shall not have received the notice provided for in this Section 12.6 at
least three Business Days prior to the date upon which by the terms hereof any
money may become payable for any purpose (including, without limitation, the
payment of the principal of, or interest (including any Additional Interest) on
any Debenture), then, anything herein contained to the contrary notwithstanding,
the Trustee shall have full power and authority to receive such money and to
apply the same to the purposes for which they were received, and shall not be
affected by any notice to the contrary that may be received by it within three
Business Days prior to such date.

     The Trustee, subject to the provisions of Section 6.3, shall be entitled to
rely on the delivery to it of a written notice by a Person representing himself
to be a holder of Senior Debt (or a trustee on behalf of such holder) to
establish that such notice has been given by a holder of Senior Debt or a
trustee on behalf of any such holder or holders. In the event that the Trustee
determines in good faith that further evidence is required with respect to the
right of any Person as a holder of Senior Debt to participate in any payment or
distribution pursuant to this Article XII, the Trustee may request such Person
to furnish evidence to the reasonable satisfaction of the Trustee as to the
amount of Senior Debt held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and any other facts
pertinent to the right of such Person under this Article XII, and, if such
evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

     Section 12.7     Rights of the Trustee; Holders of Senior Debt.

     The Trustee in its individual capacity shall be entitled to all the rights
set forth in this Article XII in respect of any Senior Debt at any time held by
it, to the same extent as any other holder of Senior Debt, and nothing in this
Indenture shall deprive the Trustee of any of its rights as such holder.

     With respect to the holders of Senior Debt of the Company, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XII, and no implied covenants or
obligations with respect to the holders of Senior Debt shall be read into this

-44-



--------------------------------------------------------------------------------



 



Indenture against the Trustee. The Trustee shall not be deemed to owe any
fiduciary duty to the holders of Senior Debt and, subject to the provisions of
Section 6.3, the Trustee shall not be liable to any holder of Senior Debt if it
shall pay over or deliver to Holders of Debentures, the Company or any other
Person money or assets to which any holder of Senior Debt shall be entitled by
virtue of this Article XII or otherwise.

     Section 12.8     Subordination May Not Be Impaired.

     No right of any present or future holder of any Senior Debt to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof that any such holder may have or otherwise
be charged with.

     Without in any way limiting the generality of the foregoing paragraph, the
holder or holders of any Senior Debt may, at any time and from time to time,
without the consent of or notice to the Trustee or the Holders of the
Debentures, without incurring responsibility to the Holders of the Debentures
and without impairing or releasing the subordination provided in this
Article XII or the obligations hereunder of the Holders of the Debentures to the
holders of Senior Debt, do any one or more of the following: (i) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, such Senior Debt, or otherwise amend or supplement in any manner such
Senior Debt or any instrument evidencing the same or any agreement under which
such Senior Debt is outstanding; (ii) sell, exchange, release or otherwise deal
with any property pledged, mortgaged or otherwise securing such Senior Debt;
(iii) release any Person liable in any manner for the collection of such Senior
Debt; and (iv) exercise or refrain from exercising any rights against the
Company and any other Person.

     Section 12.9     Article Applicable to Paying Agents.

     In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term “Trustee” as
used in this Article shall in such case (unless the context otherwise requires)
be construed as extending to and including such Paying Agent within its meaning
as fully for all intents and purposes as if such Paying Agent were named in this
Article in addition to or in place of the Trustee.

     Section 12.10     Right to Bring Direct Action Subordinate.

     The right of a holder of Trust Preferred Securities to bring a Direct
Action is subordinate and junior in right of payment to all present and future
Senior Debt, and the holder of such Trust Preferred Securities shall not have by
reason of such right any rights greater than the rights the Holder of Debentures
of a principal amount equal to the aggregate liquidation amount of such Trust
Preferred Securities would have by reason of holding such Debentures.

ARTICLE XIII

IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS

     Section 13.1     No Recourse.

     No recourse under or upon any obligation, covenant or agreement of this
Indenture, or of any Debenture, or for any claim based thereon or otherwise in
respect thereof, shall be had against any incorporator, shareholder, officer or
director, past, present or future as such, of the Company or of any predecessor
or successor corporation, either directly or through the Company or any

-45-



--------------------------------------------------------------------------------



 



such predecessor or successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that this Indenture and the
obligations issued hereunder are solely corporate obligations, and that no such
personal liability whatever shall attach to, or is or shall be incurred by, the
incorporators, shareholders, officers or directors as such, of the Company or of
any predecessor or successor corporation, or any of them, because of the
creation of the indebtedness hereby authorized, or under or by reason of the
obligations, covenants or agreements contained in this Indenture or in any of
the Debentures or implied therefrom; and that any and all such personal
liability of every name and nature, either at common law or in equity or by
constitution or statute, of, and any and all such rights and claims against,
every such incorporator, shareholder, officer or director as such, because of
the creation of the indebtedness hereby authorized, or under or by reason of the
obligations, covenants or agreements contained in this Indenture or in any of
the Debentures or implied therefrom, are hereby expressly waived and released as
a condition of, and as a consideration for, the execution of this Indenture and
the issuance of such Debentures.

     Section 13.2     PORTAL Eligibility.

     In connection with the distribution of the Debentures to the holders of the
Trust Preferred Securities upon a Dissolution Event, the Company will use its
best efforts to have such Debentures declared eligible for trading on the
Private Offerings and Resales through Automated Linkages System of the National
Association of Securities Dealers (“PORTAL”) or on such other automated
quotation system as the Trust Preferred Securities were listed or traded
immediately prior to the distribution of the Debentures.

     Section 13.3     Counterparts.

     This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.

-46-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed, and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.

            MIDLAND FINANCIAL HOLDINGS, INC.
      By:   /s/ William S. Harrison         Authorized Signatory             

            WILMINGTON TRUST COMPANY, as trustee
      By:   /s/ Janel R. Havrille         Authorized Signatory             

-47-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF DEBENTURE

[FORM OF FACE OF DEBENTURE]

     [IF THE DEBENTURE IS TO BE A GLOBAL DEBENTURE, INSERT — This Debenture is a
Global Debenture within the meaning of the Indenture hereinafter referred to and
is registered in the name of [Name of Clearing Agency] or a nominee of [Name of
Clearing Agency] (the “Clearing Agency”). This Debenture is exchangeable for
Debentures registered in the name of a person other than the Clearing Agency or
its nominee only in the limited circumstances described in the Indenture, and no
transfer of this Debenture (other than a transfer of this Debenture as a whole
by the Clearing Agency to a nominee of the Clearing Agency or by a nominee of
the Clearing Agency to the Clearing Agency or another nominee of the Clearing
Agency) may be registered except in limited circumstances. Unless this Debenture
is presented by an authorized representative of the Clearing Agency to the
issuer or its agent for registration of transfer, exchange or payment, and any
Debenture issued is registered in the name of the Clearing Agency or such other
name as requested by an authorized representative of the Clearing Agency, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY A PERSON IS
WRONGFUL since the registered owner hereof, the Clearing Agency or its nominee,
has an interest herein.]

MIDLAND FINANCIAL HOLDINGS, INC.

9.5% Junior Subordinated Debenture Due May 3, 2034

No. [-]   $[-]

[CUSIP No. [-]]

     Midland Financial Holdings, Inc., a corporation duly organized and existing
under the laws of the State of Maryland (herein called “the Company,” which term
includes any successor corporation under the Indenture hereinafter referred to),
for value received, hereby promises to pay to Wilmington Trust Company, as
Property Trustee of MFH Financial Trust I under that certain Amended and
Restated Declaration of Trust, dated as of April 28, 2004 (the “Declaration”),
or registered assigns, the principal sum of [-] Dollars ($[-]) on May 3, 2034.

          Interest Payment Dates: February 3, May 3, August 3 and November 3,
commencing August 3, 2004.

          Regular Record Dates: the Regular Record Date for an installment of
interest shall be the close of business on the Business Day next preceding the
Interest Payment Date for such installment of interest. [IF PURSUANT TO THE
PROVISIONS OF THE INDENTURE THE DEBENTURES ARE NO LONGER REPRESENTED BY A GLOBAL
DEBENTURE — shall be the close of business on the 15th day next preceding the
Interest Payment Date for such installment of interest.] If any date on which
interest is payable on this Debenture is not a Business Day, then payment of the
interest payable on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay) except that, if such Business Day is in the next succeeding calendar
year, such payment shall be made on the immediately preceding Business Day, in
each case with the same force and effect as if made on such date.

     Reference is hereby made to the further provisions of this Debenture set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

-48-



--------------------------------------------------------------------------------



 



     Unless the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature, this Debenture
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

     IN WITNESS WHEREOF, the Company has caused this instrument to be signed
manually or by facsimile by its duly authorized officers.

     Dated: ___, ___.

            MIDLAND FINANCIAL HOLDINGS, INC.
      By:           Authorized Signatory             

     TRUSTEE’S CERTIFICATE OF AUTHENTICATION

     This is one of the Debentures referred to in the within-mentioned
Indenture.

     Dated: ___, ___.

               WILMINGTON TRUST COMPANY,
     as Trustee
           By:           Authorized Signatory               

-49-



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF DEBENTURE ]

MIDLAND FINANCIAL HOLDINGS, INC.

9.5% Junior Subordinated Debenture Due May 3, 20341

     (1)     Interest. Midland Financial Holdings, Inc., a Maryland corporation
(the “Company”), is the issuer of this 9.5% Junior Subordinated Debenture Due
May 3, 2034 (the “Debenture”) limited in aggregate principal amount to
$120,000,100 issued under the Indenture hereinafter referred to. The Stated
Maturity of the principal of the Debentures shall be May 3, 2034, and they shall
bear interest at the rate of 9.5% per annum from May 3, 2004, and a rate which
is equal the greater of (a) 9.5% per annum or (b) the rate per annum which is
equal to 6.00% plus the U.S. Treasury Rate on the Interest Reset Date from such
date, or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, as the case may be, payable quarterly, in arrears, on
February 3, May 3, August 3 and November 3 of each year (each day an “Interest
Payment Date”), commencing August 3, 2004.

     The amount of interest payable for any period will be computed on the basis
of a 360-day year of twelve 30-day months. Except as provided in the following
sentence, the amount of interest payable for any period shorter than a full
quarterly period for which interest is computed will be computed on the basis of
the actual number of days elapsed per 30-day month. If any date on which
interest is payable on this Debenture is not a Business Day, then payment of the
interest payable on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay), except that, if such Business Day is in the next succeeding calendar
year, such payment shall be made on the immediately preceding Business Day, in
each case with the same force and effect as if made on such date.

     (2)     Additional Interest. The Company shall pay to MFH Financial Trust I
(and its permitted successors or assigns under the Declaration) (the “Trust”)
such amounts as shall be required so that the net amounts received and retained
by the Trust after paying any taxes, duties, assessments or other governmental
charges of whatever nature (other than withholding taxes) imposed on the Trust
by the United States or any other taxing authority (“Additional Interest”) will
be at least the amounts the Trust would have received had no such taxes, duties,
assessment or governmental charges been imposed.

     (3)     Method of Payment. Any installment of interest on this Debenture
that is payable, and punctually paid or duly provided for, on any Interest
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Debenture (or one or more Predecessor Debentures) is registered at the
close of business on the Regular Record Date for that installment of interest,
except that interest payable on the Stated Maturity of the principal of this
Debenture shall be paid to the Person to whom such principal is paid.

     Any installment of interest on this Debenture that is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (“Defaulted
Interest”) may either be paid to the Person in whose name this Debenture (or one
or more Predecessor Debentures) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to the holder of this Debenture at
least 10 days prior to such Special Record Date, or be paid at any time in any
other lawful manner not inconsistent with the requirements of any securities



--------------------------------------------------------------------------------

1      All terms used in this Debenture that are defined in the Indenture
referred to herein or in the Declaration shall have the meanings assigned to
them in the Indenture, or if not there defined, in the Declaration.

-50-



--------------------------------------------------------------------------------



 



exchange or automated quotation system on which the Debentures may be listed or
traded, and upon such notice as may be required by such securities exchange or
automated quotation system, all as more fully provided in said Indenture.

     The principal of and interest on this Debenture shall be payable at the
office or agency of the Company in the United States maintained for such purpose
and at any other office or agency maintained by the Company for such purpose in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts; provided, however, that
at the option of the Company payment of any installment of interest may be made
(i) by check mailed to the address of the Person entitled thereto as such
address shall appear in the Register or (ii) by wire transfer in immediately
available funds at such place and to such account as may be designated in
writing at least 15 days before the Interest Payment Date for that installment
of interest by the Person entitled thereto.

     (4)     Paying Agent and Registrar. The Trustee will initially act as
Paying Agent and Registrar. The Company may change any Paying Agent, Registrar
or co-registrar without prior notice. The Company or any of its Affiliates may
act in any such capacity.

     (5)     Indenture. The Company issued the Debentures under an indenture,
dated as of May 3, 2004 (the “Indenture”), between the Company and Wilmington
Trust Company, as Trustee (herein called the “Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all indentures
supplemental thereto reference is hereby made for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Trustee,
the Company and the Holders of the Debentures, and of the terms upon which the
Debentures are, and are to be, authenticated and delivered. The terms of the
Debentures include those stated in the Indenture and those made part of the
Indenture by the incorporation of specified provisions of the Trust Indenture
Act of 1939 as in force at the date of the Indenture (the “Trust Indenture
Act”). The Debentures are subject to, and qualified by, all such terms, certain
of which are summarized hereon, and Holders are referred to the Indenture and
the Trust Indenture Act for a statement of such terms.

     The Debentures are unsecured general obligations of the Company limited to
$120,000,100 in aggregate principal amount and subordinated in right of payment
to all existing and future Senior Debt of the Company. No reference herein to
the Indenture and no provision of this Debenture or of the Indenture shall alter
or impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of and interest on this Debenture at the times, place and
rate, and in the coin or currency, prescribed in the Indenture.

     (6)     Optional Redemption. The Debentures are subject to redemption, at
the election of the Company, in whole or in part, for cash at 100% of the
principal amount of the Debentures to be redeemed plus accrued and unpaid
interest thereon, at any time and from time to time on May 5, 2014.

     (7)     Optional Redemption Upon Redemption Tax Event. The Debentures are
subject to redemption, at the election of the Company, in whole (but not in
part), for cash at 100% of the principal amount of the Debentures to be redeemed
plus accrued and unpaid interest thereon, at any time within 90 days following
the occurrence and continuation of a Redemption Tax Event.

     (8)     Notice of Redemption. Notice of redemption will be mailed at least
30 but not more than 60 days before the redemption date to each Holder of the
Debentures to be redeemed at such Holder’s address of record. In the event of a
redemption of less than all of the Debentures, the Debentures will be chosen for
redemption by the Trustee in accordance with the Indenture. On and after the
Redemption Date, interest ceases to accrue on the Debentures or portions of them
called for redemption.

-51-



--------------------------------------------------------------------------------



 



     (9)     Subordination. The payment of the principal of, interest on or any
other amounts due on the Debentures is subordinated in right of payment to all
existing and future Senior Debt (as defined below) of the Company, as described
in the Indenture. Each Holder, by accepting a Debenture, agrees to such
subordination and authorizes and directs the Trustee on its behalf to take such
action as may be necessary or appropriate to effectuate the subordination so
provided and appoints the Trustee as its attorney-in-fact for such purpose.

     “Senior Debt” means (i) the principal, premium, if any, and interest with
respect to (A) indebtedness of the Company for money borrowed and
(B) indebtedness evidenced by securities, debentures, notes, bonds or other
similar instruments issued by the Company, including without limitation, any
future indebtedness under any indenture (other than this Indenture) to which the
Company is a party, (ii) all capital lease obligations of the Company, (iii) all
obligations of the Company issued or assumed as the deferred purchase price of
property, all conditional sale obligations of the Company and all obligations of
the Company under any title retention agreement (but excluding trade accounts
payable arising in the ordinary course of business), (iv) all obligations of the
Company for the reimbursement of any letter of credit, banker’s acceptance,
security purchase facility, any repurchase agreement or similar arrangement, or
under any interest rate swap or total return swap or other hedging arrangement
or any obligation under options or any similar credit or other transaction,
(v) all obligations of the type referred to in clauses (i) through (iv) above of
other Persons for the payment of which the Company is responsible or liable as
obligor, guarantor or otherwise, (vi) all obligations of various classes of
existing and future preferred shares of the Company and all of its subsidiaries,
other than the Trust Preferred Securities and (vii) all obligations of the type
referred to in clauses (i) through (vi) above of other Persons secured by any
lien on any property or asset of the Company (whether or not such obligation is
assumed by the Company), except for (1) any such indebtedness that is by its
terms subordinated to or pari passu with the Debentures and (2) any indebtedness
for money borrowed by any of the Company’s Affiliates (but only Affiliates in
which MuniMae and its Subsidiaries own more than 50% of the Equity Interests);
in the case of clauses (i) through (vii) above, whether outstanding at the date
of this Indenture or thereafter incurred. Such Senior Debt shall continue to be
Senior Debt and entitled to the benefits of the subordination provisions hereof
irrespective of any amendment, modification or waiver of any term of such Senior
Debt.

     (10)     Registration, Transfer, Exchange and Denominations. As provided in
the Indenture and subject to certain limitations therein set forth, the transfer
of this Debenture is registrable in the Register, upon surrender of this
Debenture for registration of transfer at the office or agency of the Company in
Baltimore, Maryland, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Registrar duly executed by,
the Holder hereof or his attorney duly authorized in writing, and thereupon one
or more new Debentures, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.

     The Debentures are issuable only in registered form without coupons in
denominations of (a) $100 and integral multiples thereof to the Company and its
Affiliates and (b) $2,000,000 and integral multiples thereof to Persons other
than the Company and its Affiliates. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. Prior to due presentment of this Debenture for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name this Debenture is registered
as the owner hereof for all purposes, whether or not this Debenture be overdue,
and neither the Company, the Trustee nor any such agent shall be affected by
notice to the contrary.

     (11)     Persons Deemed Owners. Except as provided in Section 4 hereof, the
registered Holder of a Debenture may be treated as its owner for all purposes.

-52-



--------------------------------------------------------------------------------



 



     (12)     Unclaimed Money. If money for the payment of principal or interest
remains unclaimed for two years, the Trustee and the Paying Agent shall pay the
money back to the Company at its written request. After that, Holders of
Debentures entitled to the money must look to the Company for payment unless an
abandoned property law designates another Person, and all liability of the
Trustee and such Paying Agent with respect to such money shall cease.

     (13)     Defaults and Remedies. The Debentures shall have the Indenture
Events of Default as set forth in Section 5.1 of the Indenture. Subject to
certain limitations in the Indenture, if an Indenture Event of Default occurs
and is continuing, the Trustee by notice to the Company or the Holders of at
least a majority in aggregate principal amount of the then Outstanding
Debentures, by notice to the Company and the Trustee, may declare all the
Debentures to be due and payable immediately.

     The Holders of a majority in principal amount of the Debentures then
Outstanding by written notice to the Trustee may rescind an acceleration and its
consequences if the rescission would not conflict with any judgment or decree
and if all existing Indenture Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration. Holders may not enforce the Indenture or the Debentures except as
provided in the Indenture. Subject to certain limitations, Holders of a majority
in principal amount of the then Outstanding Debentures issued under the
Indenture may direct the Trustee in its exercise of any trust or power. The
Company must furnish annually compliance certificates to the Trustee.

     (14)     Amendments, Supplements and Waivers. The Indenture permits, with
certain exceptions as therein provided, the amendment thereof and the
modification of the rights and obligations of the Company and the rights of the
Holders of the Debentures under the Indenture at any time by the Company and the
Trustee with the consent of the Holders of a majority in aggregate principal
amount of the Debentures at the time Outstanding. The Indenture also contains
provisions permitting the Holders of specified percentages in aggregate
principal amount of the Debentures at the time Outstanding, on behalf of the
Holders of all the Debentures, to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Debenture
shall be conclusive and binding upon such Holder and upon all future Holders of
this Debenture and of any Debenture issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Debenture.

     (15)     Trustee Dealings with the Company. The Trustee, in its individual
or any other capacity, may become the owner or pledgee of Debentures and may
otherwise deal with the Company or an Affiliate with the same rights it would
have, as if it were not Trustee, subject to certain limitations provided for in
the Indenture and in the Trust Indenture Act. Any Paying Agent, Registrar or
co-registrar may do the same with like rights.

     (16)     No Recourse Against Others. A director, officer, employee or
shareholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Debentures or the Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. Each Holder of the Debentures by accepting a Debenture waives and
releases all such liability. The waiver and release are part of the
consideration for the issue of the Debentures.

     (17)     Governing Law. THE INTERNAL LAWS OF THE STATE OF DELAWARE SHALL
GOVERN THE INDENTURE AND THE DEBENTURES WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

-53-



--------------------------------------------------------------------------------



 



     (18)     Authentication. The Debentures shall not be valid until
authenticated by the manual signature of an authorized officer of the Trustee or
an authenticating agent.

     The Company will furnish to any Holder of the Debentures upon written
request and without charge a copy of the Indenture. Requests may be made to:

Midland Financial Holdings, Inc.
621 E. Pratt Street, Suite 300
Baltimore, Maryland 21202
Attention: Chief Financial Officer

-54-



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM

To assign this Debenture, fill in the form below:

(I) or (we) assign and transfer this Debenture to

______________________________________________________________
(Insert assignee’s social security or taxpayer identification no.)

______________________________________________________________
(Print or type assignee’s name, address and zip code)

______________________________________________________________

______________________________________________________________

______________________________________________________________

and irrevocably appoint _________________________agent to transfer this
Debenture on the books of the Company. The agent may substitute another to act
for him.

Your Signature: ___________________________________

(Sign exactly as your name appears on the other side of this Debenture)

Date: __________________________

Signature Guarantee:*
_________________________________________________________________________

* Signature must be guaranteed by a commercial bank, trust company or member
firm of The New York Stock Exchange, Inc.

-55-